

EXECUTION COPY




CERTAIN MATERIAL (INDICATED BY [*]) HAS BEEN OMITTED FROM THIS DOCUMENT PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.










MORTGAGE SERVICING RIGHTS PURCHASE AND SALE AGREEMENT










SPRINGLEAF FINANCE CORPORATION (a Seller)










MOREQUITY, INC. (a Seller)










NATIONSTAR MORTGAGE LLC (Purchaser)






Dated and effective as of August 1, 2014





--------------------------------------------------------------------------------



MORTGAGE SERVICING RIGHTS PURCHASE AND SALE AGREEMENT




This Mortgage Servicing Rights Purchase and Sale Agreement (the “Agreement”),
dated as of August 1, 2014, is by and between NATIONSTAR MORTGAGE LLC, a
Delaware limited liability company (the “Purchaser”), with offices located in
350 Highland Drive, Lewisville, Texas 75067, and SPRINGLEAF FINANCE CORPORATION,
an Indiana corporation (“Springleaf”), with offices located in 601 NW Second
Street, PO Box 59, Evansville, IN 47708-0059 and, solely with respect to the
Excepted Servicing Agreement (as defined below), MOREQUITY, INC., a Nevada
corporation (“MorEquity” together with Springleaf, collectively referred to the
"Sellers" and each a "Seller"), with offices located in 601 NW Second Street, PO
Box 59, Evansville, IN 47708-0059 (the Purchaser and the Seller may collectively
be referred to as the “Parties,” and each as a “Party”).


W I T N E S S E T H:


WHEREAS, each Seller desires to sell to Purchaser, and Purchaser desires to
purchase from such Seller, certain Mortgage Servicing Rights to certain
residential mortgage loans currently owned by such Seller; and


WHEREAS, Purchaser and Sellers desire to set forth the terms and conditions
pursuant to which a Seller will sell, transfer and assign, to Purchaser, all of
such Seller’s right, title and interest in and to such Mortgage Servicing
Rights, and Purchaser will purchase and assume all right, title and interest in
and to those certain Mortgage Servicing Rights identified herein as related to
the Mortgage Loans.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and upon the terms and subject to
the conditions set forth herein, the Parties hereto agree as follows:




ARTICLE I


DEFINITIONS; GENERAL INTERPRETIVE PRINCIPLES


Section 1.01    Definitions.


Whenever used herein, the following words and phrases, unless the context
otherwise requires, shall have the following meanings:


Advances: All Corporate Advances and T & I Advances, including any applicable
receivables associated therewith, and any other advances required to be made
under the Servicing Agreements.


Affiliate: Any individual, partnership, corporation, entity or other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the Person specified.


Agreement: As defined in the first paragraph hereof.




--------------------------------------------------------------------------------



Ancillary Income: All fees and income derived from and related to the Mortgage
Loans, excluding Servicing Fees attributable to the Mortgage Loans, but
including and not limited to late charges, prepayment penalties, fees received
with respect to checks or bank drafts returned by the related bank for
non-sufficient funds, assumption fees, optional insurance administrative fees,
income on escrow accounts and custodial accounts or other receipts on or with
respect to such Mortgage Loans, and all other incidental fees, income and
charges collected from or assessed against the Mortgagor, other than those
charges payable to the applicable Investor under the terms of the applicable
Servicing Agreements or as otherwise agreed by the Parties.


Applicable Law: As of the time of a particular action, omission or event, any
Law or Order applicable to the Mortgage Loans or the Servicing Rights.


Applicable Requirements: As of the time of reference and as applicable, (i) the
terms of the Mortgage Loan Documents, with respect to each Mortgage Loan, (ii)
all Applicable Law, (iii) the Servicing Agreements, and (iv) all legal and
contractual obligations to or with any Insurer, Investor, or Governmental Entity
applicable to any Mortgage Loan or Mortgage Servicing Right.


Assignment of Mortgage: An assignment of Mortgage, notice of transfer or
equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction where the related Mortgaged Property is located to reflect the
transfer of the Mortgage instrument identified therein from the transferor to
the transferee named therein.


Bid Multiple: The percentage determined and adjusted in accordance with Exhibit
F hereto.


Branch Mortgage Loan: Any Mortgage Loan identified as a “Branch Mortgage Loan”
under
the applicable Servicing Agreement.


Business Day: Any day other than (a) a Saturday or Sunday, or (b) a day on which
banking institutions in Texas or New York are authorized or obligated by law or
by executive order to be closed.


Call Date: The meaning specified in Section 8.07 hereof.


Call Rights Owner: The owner of the right to purchase the Mortgage Loans
serviced pursuant to the Securitization Servicing Agreements from the related
trust and terminate the related securitization transaction and, solely with
respect to the Excepted Servicing Agreement, Angelo Gordon & Co.


Call Rights Owner Side Letter: The meaning specified in Section 8.07 hereof.


Closing Certificate:    An officer certificate, substantially in the form
attached hereto as
Exhibit D, signed by an authorized officer of a Seller or Purchaser, as
applicable.


Collateral File: With respect to each Mortgage Loan, that file containing the
Mortgage Loan
Documents held by one or more Custodian pursuant to the related custodial
agreement.


Complying Loss Mitigation: The meaning specified in Section 7.09(a) hereof.


Corporate Advances: Advances related to a delinquent Mortgage Loan expended by a
Seller in accordance with the Servicing Agreement (other than T & I Advances),
including attorney fees




--------------------------------------------------------------------------------



and costs, property preservation, property inspection, and valuation fees, as
well as other default related expenses.


Credit and Servicing File: Those documents, which may be originals, copies or
electronically imaged, pertaining to each Mortgage Loan, which are delivered to
the Purchaser in connection with the servicing of the Mortgage Loan, which will
include originals or copies of the Mortgage Loan Documents, all credit and
servicing related documentation relating to the origination and servicing of
such Mortgage Loan necessary to service the Mortgage Loan in accordance with the
Applicable Requirements.


Custodian: With respect to any Mortgage Loans and Servicing Agreements, each
applicable document custodian for the related Seller, Purchaser and the
applicable Investors.


Custodial Accounts: The accounts in which Custodial Funds are deposited and held
by or for any servicer.


Custodial Funds: All funds held by or for a Seller with respect to the Mortgage
Loans, including all principal and interest funds and any other funds due an
Investor, buydown funds, funds for the payment of taxes, assessments, insurance
premiums, ground rents and similar charges, funds from hazard insurance loss
drafts and other mortgage escrow and impound amounts (including interest accrued
thereon for the benefit of the Mortgagors under the Mortgage Loans, if required
by law or contract) maintained by such Seller relating to the Mortgage Loans.


Customer Complaint: Any communication received by a Seller or Purchaser with
respect to any Mortgage Loan that is submitted by or on behalf of a customer or
group of customers that relates to (i) a particular act, practice or omission by
the other Party with respect to such Mortgage Loan(s) and requires a
notification or submission to, or filing with, a Regulator under Applicable
Requirements (including the handling of loan modifications and other loss
mitigation options), or (ii) the physical transfer of servicing of such Mortgage
Loan(s) (including the handling of loan modifications and other loss mitigation
options) pursuant to this Agreement and is received within six (6) months after
the applicable Servicing Transfer Date, or such other period as may be agreed to
by Purchaser and such Seller in compliance with Applicable Requirements.


Cutoff Date: The meaning set forth in the applicable Servicing Agreement or, if
the comparable term used in any such Servicing Agreement is not “Cutoff Date,”
the meaning of such comparable term as used in such Servicing Agreement.


Document Holdback: The meaning specified in Section 3.01(a)(iii) hereof.


Effective Date: The date as of which this Agreement is effective, as first set
forth above.


Estimated Purchase Price: As described in Section 3.01 and the Estimated
Purchase Price
Computation Worksheet (Exhibit A-1).


Excepted Servicing Agreement:    The Servicing Agreement identified as the
"Excepted
Servicing Agreement" on Exhibit J attached hereto.


Fannie Mae: Fannie Mae, formerly known as the Federal National Mortgage
Association, or any successor thereto.




--------------------------------------------------------------------------------



Federal Funds Rate: For any date of determination, the federal funds rate as
reported in the Federal Reserve H.15(519) Statistical Release as of the first
Business Day of the month in which such date of determination falls, or if such
Statistical Release is no longer published, the average of the “high” and the
“low” interest rate for reserves traded among commercial banks for overnight use
in amounts of one million dollars ($1,000,000.00) or more, as reported by The
Wall Street Journal under “Federal Funds” rates as of the first Business Day of
the month in which such date of determination falls.


FHA: The Federal Housing Administration or any successor thereto.


Governmental Entity: Any federal, state or local governmental authority, agency,
commission or court or self-regulatory authority or commission, including the
Regulator.


HAMP: The Home Affordable Modification Program as administered by FNMA as agent
for the U.S. Department of Treasury.


Insurer: (i) A Person who insures or guarantees all or any portion of the risk
of loss on any Mortgage Loan, any provider of private MI, hazard insurance,
flood insurance, earthquake insurance or title insurance with respect to any
Mortgage Loan or Mortgaged Property, as the case may be, including any
Governmental Entity, (ii) a Person who provides, with respect to any Servicing
Agreement or any Applicable Requirement, any fidelity bond, direct surety bond,
letter of credit, other credit enhancement instrument or errors and omissions
policy, or (iii) a Person who is a certificate insurer.


Interim Servicing Addendum: The servicing provisions setting forth the servicing
obligations of each Seller contemplated by this Agreement, and the compensation
to be paid by the Purchaser, for the period beginning on the Sale Date or the
applicable Subsequent Sale Date, as applicable, and ending on the final
Servicing Transfer Date, which provisions are attached hereto as Exhibit G and
incorporated into this Agreement.


Investor: Any private investor, trust or other Person who owns or holds or is
committed to purchase Mortgage Loans or any interest therein (including any
trustee on behalf of any holders of any related mortgage backed securities, and
not the holders of such related mortgage backed securities) serviced by the
related Seller pursuant to any Servicing Agreement, provided, that if such
Seller only owes Servicing obligations to a master servicer or Person other than
the owner, holder or committed purchaser of a Mortgage Loan or any interest
therein (including any trustee on behalf of any holders of any related mortgage
backed securities) under a Servicing Agreement, such master servicer or other
Person shall be deemed to be the Investor for the purposes of this Agreement.


Loss or Losses: Any and all direct, actual or out-of-pocket losses, damages,
deficiencies, claims, costs, penalties or expenses, including the costs of
investigating any claims and all reasonable attorneys’ fees and disbursements,
excluding (i) any amounts attributable to or arising from overhead allocations,
general or administrative costs and expenses, or any cost for the time of any
Party’s employees, (ii) consequential losses or damages consisting of
speculative lost profits, lost investment or business opportunity, damage to
reputation or operating losses, and (iii) punitive or treble damages; provided,
however, that the exclusions set forth in clauses (ii) and (iii) above do not
apply if and to the extent any such amounts are actually incurred in payment to
a third party or Governmental Entity.


Loss Mitigation: The meaning specified in Section 7.09(a) hereof.




--------------------------------------------------------------------------------



MERS: Mortgage Electronic Registration Systems, Inc., or any successor thereto.


MI: The default insurance provided by private mortgage insurance companies on
certain
Mortgage Loans, whether lender-paid or borrower-paid.


Missing Documents: The meaning specified in Section 3.01(a)(iii) hereof.


Mortgage: The mortgage, mortgage deed, deed of trust or other instrument
creating a first lien or first priority ownership interest on an unsubordinated
estate in fee simple in real property securing the Mortgage Note and related to
a Mortgage Loan; except that with respect to real property located in
jurisdictions in which the use of leasehold estates for residential properties
is a widely-accepted practice, the mortgage, deed of trust or other instrument
securing the Mortgage Note may secure and create a first lien upon a leasehold
estate of the Mortgagor, as the case may be, including any riders, addenda,
assumption agreements or modifications relating thereto.


Mortgage Loan: Each of those mortgage loans described in the Mortgage Loan
Schedule, as the same may be amended and updated pursuant to Section 2.01
hereof.


Mortgage Loan Documents: With respect to each Mortgage Loan, (i) the original
Mortgage Loan documents held by the Custodian, including the Mortgage Note, and
if applicable, cooperative mortgage loan related documents and a power of
attorney, a New York Consolidation, Extension and Modification Agreement, or
other modification documents; and (ii) all documents required by an Investor to
be held by the Custodian under the Servicing Agreements.


Mortgage Loan Schedule: The schedule of the Mortgage Loans setting forth the
information with respect to each Mortgage Loan identified in Exhibit A,
including, without limitation, a field with respect to "high cost mortgage"
under Section 32 of the Home Ownership and Equity Protection Act of 1994, as may
be updated and amended, and which will be delivered in electronic form. There
will be a preliminary and a final Mortgage Loan Schedule.


Mortgage Note: With respect to any Mortgage Loan, the note or other evidence of
indebtedness of the Mortgagor thereunder, including, if applicable, allonges and
lost note affidavits.


Mortgage Servicing Rights: The rights and responsibilities of each Seller with
respect to servicing or master servicing the Mortgage Loans under the Servicing
Agreements, as applicable, subject to the terms and provisions of the Interim
Servicing Addendum, including (a) the rights and responsibilities of Springleaf
as “Primary Servicer” of the respective Mortgage Loans under each Servicing
Agreement other than the Excepted Servicing Agreement or, with respect to the
Excepted Servicing Agreement, as “Master Servicer” of the respective Mortgage
Loans; (b) the rights and responsibilities of MorEquity to, solely with respect
to the Excepted Servicing Agreement, as “Servicer” of the related Mortgage
Loans; (c) the right of any Seller to receive any Servicing Fees and Ancillary
Income, if applicable, and any other amounts due to such Seller under the terms
of the related Servicing Agreement; and (c) any other rights and
responsibilities of each Seller under the related Servicing Agreement.


Mortgaged Property: Any real or other property permitted by Applicable
Requirements securing repayment of a related Mortgage Note.


Mortgagor: An obligor or co-signer under a Mortgage Loan and his/her successors
in title to the Mortgaged Property.




--------------------------------------------------------------------------------



Net Interest: Interest calculated at the annual rate of interest on a Mortgage
Loan less Net
Servicing Fees.


Net Servicing Fees: The base, monthly Servicing Fees based on a percentage of
the outstanding principal balance of the Mortgage Loans payable to the related
Seller prior to the Sale Date or subsequent Sale Date, less (i) lender-paid
mortgage insurance, and (ii) any other components of the Servicing Fees that
such Seller is not entitled to retain as compensation pursuant to a Servicing
Agreement.


Net Servicing Fee Rate: The weighted average of the servicing fee rates for the
Mortgage Loans, weighted on the basis of the respective principal balances of
such Mortgage Loans as of the Sale Date or Subsequent Sale Date.


Originator: With respect to each Mortgage Loan, any Person acting as or on
behalf of the mortgagee or lender in connection with the underwriting,
origination, servicing or ownership of such Mortgage Loan prior to the
applicable Servicing Transfer Date, including without limitation any loan
broker, any prior servicer, any correspondent lender, any subservicer or any
servicer subcontractor.


Party/Parties: The meaning specified in the first paragraph of this Agreement.


Person: Any individual, partnership, corporation, limited liability company,
business entity, banking entity, joint stock company, trust, unincorporated
organization, joint venture or other entity.


Purchase Price: The product of (i) the Bid Multiple, (ii) the Net Servicing Fee
Rate, and (iii) the unpaid principal balance of the Mortgage Loans as to which
the related Mortgage Servicing Rights are sold on the Sale Date or a Subsequent
Sale Date.


Purchase Price Recapture Amount: As defined in Section 11.03(b).


Purchased Assets: The meaning specified in Section 2.01 hereof.


Purchaser: Nationstar Mortgage LLC, its successors and permitted assigns.


Purchaser Material Adverse Effect: A material and adverse effect upon the
ability of Purchaser to consummate the Transactions or perform its obligations
under the Transaction Documents.


Rating Agency Affirmation Letter: As to each Servicing Agreement that requires
rating agency confirmation or other statement pursuant to the terms of such
Servicing Agreement in order to assign such Servicing Agreement to Purchaser
pursuant to this Agreement, a letter or other form of notice provided for in
such Servicing Agreement from each rating agency referenced in such Servicing
Agreement as a relevant rating agency (i) to the effect that, as applicable, the
assignment by a Seller and the assumption by Purchaser with respect to such
Servicing Agreement will not, in and of itself, result in a downgrading or
withdrawal of the rating of any securities issued pursuant to the related
securitization or structured finance transaction that have been rated by such
rating agency, or (ii) otherwise meeting the requirements for an assignment of
such Servicing Agreement to Purchaser as required by the terms thereof.


Recourse: Any arrangement pursuant to which the servicer or any successor
servicer bears the risk of all or any part of the ultimate credit losses
(including with respect to any credit




--------------------------------------------------------------------------------



enhancements) incurred in connection with a default under, or the foreclosure
of, acceptance of deed in lieu of foreclosure or related action in connection
with, a Mortgage Loan, except that Recourse does not include losses in
connection with a failure by the servicer or any successor servicer to comply
with Applicable Requirements. Recourse shall not include a Seller’s or its
Affiliate’s retained contingent liability to repurchase a Mortgage Loan that is
determined to have been ineligible for sale to the applicable Investor due to a
breach of one or more representations and warranties.


Regulator: The Consumer Financial Protection Bureau, or any successor thereto or
other
Governmental Entity having jurisdiction over each Seller or Purchaser.


Related Escrow Accounts: Mortgage Loan escrow/impound accounts maintained by
each Seller relating to the Mortgage Servicing Rights, including accounts for
buydown funds, real estate taxes and MI, flood and hazard insurance premiums.


Related Parties:    With respect to a Person, such Person’s officers, directors,
managers,
shareholders, partners, members, owners, employees, agents, attorneys,
Affiliates and advisors.


Sale Date: August 31, 2014, or such other date as may be mutually agreed to in
writing by Sellers and Purchaser. The consummation of certain Transactions on
the Sale Date, at such time on the Sale Date as is mutually agreed to by the
Parties, shall be referred to herein as the “Closing”.


Seller or Sellers: Individually or collectively, as the context may require,
solely with respect to the Mortgage Servicing Rights for the Excepted Servicing
Agreement, MorEquity, Inc., a Nevada corporation and with respect to all other
Mortgage Servicing Rights, Springleaf Finance Corporation, an Indiana
corporation, and each of their respective successors and assigns.


Seller Material Adverse Effect: A material and adverse effect upon the ability
of Purchaser to consummate the Transactions or perform its obligations under the
Transaction Documents.


Services Agreement: The meaning specified in Section 7.23 hereof.


Servicing: The responsibilities with respect to servicing or master servicing
(in the case of master servicing, only with respect to the Excepted Servicing
Agreement) the Mortgage Loans under the Applicable Requirements, whether
performed as a servicer, master servicer, subservicer or interim servicer.


Servicing Agreement Consent: Any consent, approval or authorization that is
required from an Investor or any other third party, as applicable, or that is
required pursuant to the terms of any Servicing Agreement in order to assign or
otherwise transfer such Servicing Agreement or related Mortgage Servicing Rights
to Purchaser pursuant to the terms of this Agreement, which consent approval or
authorization (a) may, but is not required to, include a financing amendment to
a Servicing Agreement, if applicable, and (b) shall include a Rating Agency
Affirmation Letter, but only to the extent expressly required by a Servicing
Agreement.


Servicing Agreements: The contracts (as each such contract and other document
has been amended from time to time), and including waivers approved by an
Investor, as applicable, pursuant to which each Seller is obligated to Service
the Mortgage Loans relating to the Mortgage Servicing Rights, all of which, for
the avoidance of doubt, are set forth on Exhibit J.




--------------------------------------------------------------------------------



Servicing Fees: All compensation payable to a Seller under the applicable
Servicing Agreements, including each servicing fee payable based on a percentage
of the outstanding principal balance of the Mortgage Loans and any additional
incentive compensation payable under HAMP and any payments received in respect
of the foregoing and proceeds thereof.


Servicing Transfer Date: Each date on which a Seller ceases to be the interim
servicer in respect of certain Mortgage Loans under the Interim Servicing
Addendum and the physical transfer of servicing thereof to Purchaser occurs on
the books and records of the applicable Investor. The Servicing Transfer Dates
shall be as set forth on Schedule 3.02(a), or as otherwise mutually agreed upon
by the Parties.


Servicing Transfer Instructions: The instructions detailing the procedures
pursuant to which each Seller shall effect each transfer of the Mortgage
Servicing Rights, Advances, Custodial Funds, Credit and Servicing Files and
Collateral Files to Purchaser, substantially in the form attached hereto as
Exhibit E, with such changes as the Parties may mutually agree upon.


Subsequent Closing: The meaning specified in Section 2.02(a)(ii) hereof.


Subsequent Sale Date: The meaning specified in Section 2.02(a)(ii) hereof.


Subsequent Transfer Date: The meaning specified in Section 11.04(d) hereof.


Subserviced Mortgage Loans:    Those Mortgage Loans currently subserviced by the
Purchaser under any Subservicing Agreement.


Subservicing Agreement: With respect to a Mortgage Loan, as applicable, any
subservicing agreement between the Purchaser and Springleaf or an Affiliate of
Springleaf, pursuant to which the Purchaser has previously agreed to subservice
such Mortgage Loan on behalf of Springleaf or an Affiliate of Springleaf.


T & I Advances: Advances expended by a Seller for the payment of taxes and
insurance amounts due related to the Mortgage Loans, in accordance with the
applicable Servicing Agreement.


Termination Date: December 31, 2014, or such other date as mutually agreed by
the Parties.


Third Party Claim: The meaning specified in Section 11.01 hereof.


Trailing Documents: Mortgage Loan Documents that are required by an Investor
pursuant to Applicable Requirements to be part of the Collateral File that, as
of the time of reference, are (i) in the custody of counsel in accordance with
Applicable Requirements or (ii) have been submitted for recording and have not
yet been returned by the applicable recording office.


Transaction Documents: The Transfer Confirmation and this Agreement (including,
in each case, any and all exhibits, schedules and attachments to any such
documents and any other documents executed or delivered in connection
therewith).


Transactions: The sale of the Purchased Assets by a Seller to Purchaser and the
other transactions contemplated by this Agreement.






--------------------------------------------------------------------------------



Transfer Confirmation: A document, substantially in the form of Exhibit B
hereto, executed by each Seller and the Purchaser, which sets forth the Mortgage
Servicing Rights transferred to the Purchaser for Servicing on the applicable
Servicing Transfer Date.


Section 1.02    General Interpretive Principles.


For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:


(a) The terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;


(b) Accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;


(c) References herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”,
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Agreement;


(d) A reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;


(e)    The words “herein”, “hereof”, “hereunder” and other words of similar
import
refer to this Agreement as a whole and not to any particular provision;


(f) The term “include” or “including” shall mean without limitation by reason of
enumeration; and


(g) Any and all capitalized terms which are not defined herein shall have their
respective meanings set forth in the Servicing Agreements.


ARTICLE II


SALE AND TRANSFER OF SERVICING


Section 2.01    Items to be Sold.


Subject to, and upon the terms and conditions of this Agreement, each Seller
shall, as hereinafter provided, sell, transfer, and deliver to Purchaser all of
such Seller’s right, title and interest in and to the Mortgage Servicing Rights,
including any right, title and interest of Seller in the Custodial Funds,
Collateral Files and Credit and Servicing Files (collectively, “Purchased
Assets”), and Purchaser agrees to purchase such right, title and interest in and
to the Purchased Assets. Sellers and Purchaser acknowledge and agree that the
Mortgage Loan Schedule will be preliminary on the Sale Date or Subsequent Sale
Date, as applicable, and will not fully account for Mortgage Loans that either
may have been fully pre-paid prior to the Sale Date or Subsequent Sale Date, as
applicable, or excluded from the Transaction as of the Sale Date or Subsequent
Sale Date, as applicable, as a result of the final application of the purchase
criteria. No later than three (3) Business Days after the Sale Date or
Subsequent Sale Date, as applicable, the related Seller shall




--------------------------------------------------------------------------------



complete and provide to Purchaser a final Mortgage Loan Schedule with respect to
the Mortgage
Servicing Rights sold on the Sale Date or Subsequent Sale Date, as applicable.


Section 2.02    Sale Date and Subsequent Sale Dates.


(a)    Purchased Assets.


(i) Subject to the terms and conditions of this Agreement and the Servicing
Agreements, including the receipt of the applicable Servicing Agreement
Consents, on the Sale Date or Subsequent Sale Date, as applicable, all legal,
beneficial and equitable ownership of and to the applicable Purchased Assets
shall be sold, assigned, transferred, conveyed and delivered by the related
Seller to Purchaser, and Purchaser shall purchase from such Seller, all legal,
beneficial and equitable ownership of and to such Purchased Assets, free and
clear of all liens; provided, however, that the applicable Servicing Transfer
Date may be later than the Sale Date or Subsequent Sale Date.


(ii) If a Servicing Agreement Consent for any Servicing Agreement is not
obtained prior to the Sale Date, but is obtained after the Sale Date, then the
sale and purchase of the Purchased Assets contemplated by Section 2.01 relating
to such Servicing Agreement shall take place at a closing (each, a “Subsequent
Closing”) on the next Cutoff Date under the applicable Servicing Agreement after
such Servicing Agreement Consent is obtained or at such other time as is
mutually agreed upon by the Parties (each, a “Subsequent Sale Date”). The terms
and conditions of any such Subsequent Closing shall be identical to those set
forth herein pertaining to the Closing held on the Sale Date, or as otherwise
mutually agreed upon by the Parties, including with respect to the applicable
portion of the Purchase Price and any adjustment thereof, and Section 3.01(d).


(iii) For the avoidance of doubt, if the Servicing Agreement Consents for any
Servicing Agreements are not obtained prior to the Termination Date, then the
Purchased Assets relating to such Servicing Agreements shall not be purchased by
Purchaser.


(iv) The Purchaser acknowledges and agrees that the transfer and sale of the
Purchased Assets are subject to the terms and provisions of the Servicing
Agreements (including, without limitation, any termination provisions contained
therein). From the Sale Date, or the Subsequent Sale Date, as applicable, to the
applicable Servicing Transfer Date, the related Seller shall interim service the
Mortgage Loans (other than the Subserviced Mortgage Loans) pursuant to the terms
of the Interim Servicing Addendum.


(b)    Deliverables.    The following documents shall be exchanged between the
Parties (as applicable) on or prior to the Sale Date or Subsequent Sale Date, as
applicable:


(i) This Agreement, duly executed by each of the Parties hereto (with respect to
the initial Sale Date;


(ii)    All Servicing Agreement Consents obtained on or prior to the Sale
Date or Subsequent Sale Date, as applicable;






--------------------------------------------------------------------------------



(iii) As a condition to the sale and transfer of the Mortgage Servicing Rights
relating to any Servicing Agreement a true and complete copy or electronic
version of such Servicing Agreement in accordance with Exhibit J hereof;


(iv)    The duly executed Closing Certificate;


(v)    Any other documents required by this Agreement and the Servicing
Agreements;


(vi)    Each Call Rights Owner Side Letter.


Section 2.03    Servicing Transfer Dates.


On each Servicing Transfer Date:


(a) Purchaser shall assume responsibility for Servicing, and each Seller shall
cease all Servicing activity related to the Mortgage Loans transferred on such
Servicing Transfer Date, subject to the terms of the Transaction Documents;


(b) Each Seller shall terminate all Subservicing Agreements and any other
subservicing or servicing agreements related to the Servicing Agreements (other
than the Servicing Agreements);


(c) Each Seller shall provide Purchaser with a reasonable number of executed
Powers of Attorney in the form attached hereto as Exhibit I to be used by
Purchaser as necessary for Purchaser to service the applicable Mortgage Loans in
accordance with Applicable Requirements; and


(d) Purchaser and Seller shall execute a Transfer Confirmation with respect to
the Servicing of the Mortgage Servicing Rights transferred on such Servicing
Transfer Date, provided that the execution of such Transfer Confirmation may be
deferred as reasonably necessary for the Purchaser and Seller to make a final
determination of the Mortgage Servicing Rights and related Mortgage Loans
subject thereto.


Section 2.04    Servicing Transfer Instructions.


In connection with each transfer of the Mortgage Servicing Rights from the
related Seller to Purchaser pursuant to this Agreement, such Seller and
Purchaser shall follow the Servicing Transfer Instructions and the Servicing
Agreements in all material respects. In any instance in which the Servicing
Transfer Instructions conflict with the terms of this Agreement, this Agreement
shall control unless the Purchaser and Sellers mutually agree in writing that
the Servicing Transfer Instructions shall control, in which case the Servicing
Transfer Instructions shall control. Sellers and Purchaser shall work
cooperatively to ensure that the process of transferring the Mortgage Servicing
Rights complies with Applicable Requirements, including those of the Regulator,
and the Servicing Transfer Instructions shall conform to such Applicable
Requirements.






--------------------------------------------------------------------------------



ARTICLE III


CONSIDERATION


Section 3.01    Purchase Price.


(a) In full consideration for the sale of the Mortgage Servicing Rights to be
sold pursuant to Section 2.02(a)(i) and subject to the terms and conditions of
this Agreement, Purchaser shall pay to the related Seller a sum equal to the
Purchase Price in accordance with this Section 3.01, as follows:


(i) On the Sale Date or Subsequent Sale Date, as applicable, Purchaser shall pay
to the related Seller a sum equal to fifty percent (50%) of the Estimated
Purchase Price (which shall be calculated in accordance with Section 3.01(c)),
by wire transfer of immediately available federal funds, to an account
designated by such Seller.


(ii) On the date five (5) Business Days following the applicable Servicing
Transfer Date, Purchaser shall pay to the related Seller a sum equal to the
portion of the Purchase Price that has not been paid to such Seller by Purchaser
as of such date (which shall be calculated in accordance with Section 3.01(c)),
including with respect to Mortgage Loans that have prepaid or otherwise
liquidated between the Sale Date or Subsequent Sale Date and the applicable
Servicing Transfer Date, less the Document Holdback, to an account designated by
such Seller.


(iii) Solely with respect to Mortgage Loans that are not Subserviced Mortgage
Loans, Purchaser shall hold back from the amount paid to the related Seller in
accordance with Section 3.01(a)(ii) an amount equal to ten percent (10%) of the
Purchase Price (the “Document Holdback”). Within sixty (60) days following the
applicable Servicing Transfer Date, Purchaser shall deliver or cause to be
delivered to such Seller a list identifying any missing Mortgage Loan Documents
with respect to the related Mortgage Loans that are necessary to service the
Mortgage Loans, and, with respect to any Mortgage Loan that is not a Subserviced
Mortgage Loan, any missing documents from the related Credit and Servicing File
that Purchaser reasonably believes are required for Purchaser to servicing such
Mortgage Loans in accordance with Applicable Requirements (“Missing Documents”).
Purchaser shall pay the Document Holdback to such Seller on a loan level, pro
rata basis on the last Business Day of each month (beginning on the last day of
the month in which the date ninety (90) days after the applicable Servicing
Transfer Date occurs) for each such Mortgage Loan that has been fully prepaid or
been liquidated or with respect to which Purchaser has received all of the
Missing Documents identified on such list, to include each such Mortgage Loan
with respect to which Purchaser has not identified any Missing Documents on such
list, provided, however, that the Document Holdback with respect to any such
Mortgage Loan shall be paid no later than one-hundred twenty (120) days after
the applicable Servicing Transfer Date. In the event any Missing Documents
identified on such list are not received within one-hundred twenty (120) days
following the applicable Servicing Transfer Date, Purchaser may deduct from the
Document Holdback any amount it reasonably estimates necessary to pay the out of
pocket costs associated with creating or obtaining any such Missing Documents,
and provide such Seller with




--------------------------------------------------------------------------------



reasonable documentation of such estimates. Purchaser shall provide the related
Seller loan-level reports with each payment detailing the outstanding Missing
Documents as well as the Mortgage Loans paid off or liquidated. Except as set
forth in Section 11.03(a), Purchaser shall not have any right to offset against
the Document Holdback amounts due from such Seller to Purchaser pursuant to any
other provision of this Agreement or under any Transaction Document or other
agreement between the Parties, or otherwise due or alleged to be due from such
Seller to Purchaser.


(b) No later than three (3) Business Days prior to the Sale Date or Subsequent
Sale Date, the related Seller shall complete and provide to Purchaser, the (i)
the preliminary Mortgage Loan Schedule and (ii) the Estimated Purchase Price
Computation Worksheet setting forth the Estimated Purchase Price, in the form of
Exhibit A-1 and based on information regarding the Mortgage Loans as of the
previous month-end trial balance that is included in the preliminary Mortgage
Loan Schedule.


(c) No later than three (3) Business Days after the Sale Date or Subsequent Sale
Date, the related Seller shall complete and provide to Purchaser, the (i) final
Mortgage Loan Schedule and (ii) the Purchase Price Computation Worksheet setting
forth such Seller’s computation of the Purchase Price, in the form of Exhibit
A-2 and based on information regarding the Mortgage Loans as of the Sale Date or
Subsequent Sale Date that is included in the final Mortgage Loan Schedule.


(d) In the event the sale of the Purchased Assets related to any Servicing
Agreement is delayed to a Subsequent Sale Date in accordance with Section
2.02(a)(ii), additional Estimated Purchase Price Computation Worksheet(s) and
Purchase Price Computation Worksheet(s) related to the Purchased Assets to be
sold on such Subsequent Sale Date shall be delivered, and the portions of the
Estimated Purchase Price and Purchase Price to be paid hereunder related to the
Purchased Assets to be sold on such Subsequent Sale Date shall be paid, in
accordance with the preceding provisions of this Section 3.01 as if such
Subsequent Sale Date were the Sale Date thereunder.


Section 3.02 Servicing Transfer Dates and Payments for Advances.


(a) On each Servicing Transfer Date, (x) the related Seller shall cease to be
the servicer, under the Interim Servicing Addendum, in respect of the applicable
Mortgage Loans as set forth on Schedule 3.02(a) and (y) the physical transfer of
Servicing thereof to Purchaser shall occur on the books and records of the
applicable Investor; provided, however, that in the case of both clauses (x) and
(y), with respect to any Mortgage Loans that are Serviced pursuant to the
Servicing Agreement, only to the extent that the Servicing Agreement Consents
with respect to such Servicing Agreements were obtained prior thereto. Within
three (3) Business Days after the applicable Servicing Transfer Date or such
earlier period provided below, the related Seller shall provide or cause to be
provided to Purchaser, as applicable:


(i) One or more readable tapes or electronic data files, in a form and content
as mutually agreed, within two (2) Business Days after the immediately preceding
Cutoff Date, to allow the Purchaser to service such Mortgage Loans in accordance
with the applicable Servicing Agreements following such Servicing Transfer Date;






--------------------------------------------------------------------------------



(ii) All of the Credit and Servicing Files in the possession or control of a
Seller (or its agents) in accordance with the terms of the Agreement, or access
to such Seller’s web portal containing such documents, that are reasonably
necessary for Purchaser to assume the responsibility for and to conduct the
Servicing of such Mortgage Loans in all material respects following the
applicable Servicing Transfer Date;


(iii) All of the Collateral Files related to such Mortgage Loans in the
possession or control of a Seller, such Seller’s Custodian, other than Trailing
Documents, which may be by internal delivery with the Custodian if Purchaser’s
and such Seller’s Custodian are the same entity;


(iv)    all of the Custodial Funds related to such Mortgage Loans, other than
Custodial Funds to be retained for remittance to the applicable Investor; and


(v) With respect to such Mortgage Loans, the related Seller’s accounting to the
Purchaser of the Related Escrow Account funds, of outstanding T & I Advances,
suspense, and partial and unapplied funds, made in accordance with the Servicing
Agreements and the Interim Servicing Addendum; and


(vi)    The Transfer Confirmation.


(b) Within forty-five (45) calendar days after the applicable Servicing Transfer
Date, Purchaser shall pay the related Seller, by wire transfer of immediately
available federal funds to an account designated by such Seller, an amount equal
to one hundred percent (100%) of all reimbursable Advances relating to the
Mortgage Loans as to which the related Mortgage Servicing Rights were
transferred on such Servicing Transfer Date, subject to the Advances being
reimbursable under the applicable Servicing Agreements and receipt of all
customary documentation and support; provided that the following conditions have
been satisfied:


(i) The transfer of servicing from the Seller to Purchaser has occurred under
the Agreement pursuant to Section 3.02(a); and


(ii) On or prior to the Servicing Transfer Date, the related Seller has provided
Purchaser with customary documentation and support for all properly made
Advances as to which such Seller is entitled to recovery, accrued but not
recovered or reimbursed through the close of business of the day prior to such
Servicing Transfer Date; provided that the right of Purchaser to withhold
payment for such Advances for insufficient documentation and support shall apply
only to the Advances with respect to the Mortgage Loans without such
documentation and support.


Section 3.03    Correction of Errors.


If, prior to or subsequent to the payment of any amounts due under this Article
III to either Party but within one (1) year following the applicable Servicing
Transfer Date, the outstanding principal balance of any Mortgage Loan or any
applicable Advance is found to be in error, or if for any reason the Purchase
Price or such other amounts is found to be in error, or if any payments made or
not made under the Interim Servicing Addendum are not correct, the Parties shall
mutually






--------------------------------------------------------------------------------



agree to an appropriate adjustment (and an associated reconciliation statement
or other such documentation with respect to such adjustment), and the Party
benefiting from the error shall pay to the other Party an amount sufficient to
correct and reconcile the Purchase Price or such other amounts, as mutually
agreed by the Parties, and if the correction is to the Purchase Price, such
payment shall be accompanied by a payment of interest on the applicable amount
computed at the Federal Funds Rate for the period from the Sale Date or
Subsequent Sale Date to the date of payment in full of such amount. Such amounts
shall be paid by the applicable Party within ten (10) Business Days from receipt
of satisfactory written verification of amounts due.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES AS TO SELLER


As an inducement to Purchaser to enter into this Agreement, each Seller
represents and warrants to Purchaser as of the Effective Date and, as
applicable, the Sale Date and any Subsequent Sale Date as follows:


Section 4.01    Due Organization and Good Standing.


(a) (i) Springleaf is a corporation duly organized, validly existing and in good
standing under the laws of the State of Indiana and (ii) MorEquity is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada.


(b) Each such Seller is authorized to transact business in each jurisdiction in
which such Seller transacts business, and in each jurisdiction where a Mortgaged
Property is located, in accordance with Applicable Requirements, except where
the failure to be so qualified has not and would not reasonably be expected to,
individually or in the aggregate, (A) result in a Seller Material Adverse
Effect, (B) impair in any material respect the ability of a Seller to perform
its obligations under this Agreement or the Transaction Documents or (C) prevent
or materially impede or delay the consummation of any of the Transactions.


Section 4.02    Authority and Capacity.


Such Seller has all requisite power, authority and capacity, subject to
approvals required pursuant to Section 7.02 and such other consents and
approvals as are required hereunder, to enter into this Agreement and each other
applicable Transaction Document and to perform the obligations required of it
hereunder and thereunder. The execution and delivery of this Agreement and each
other applicable Transaction Document, and the consummation of the Transactions,
have been duly and validly authorized by all necessary action. This Agreement
constitutes, and each other applicable Transaction Document constitutes or will
constitute, a valid and legally binding agreement of such Seller enforceable in
accordance with its terms, and no offset, counterclaim or defense exists to the
full performance by such Seller of this Agreement or such other Transaction
Document, except as the same may be limited by bankruptcy, insolvency,
reorganization and similar laws affecting the enforcement of creditors’ rights
generally, and by general equity principles.


Section 4.03    Title to the Purchased Assets.


Such Seller is, or as of the Sale Date or any Subsequent Sale Date, as
applicable, shall be, the sole and lawful owner of all right, title and interest
in and to the Purchased Assets sold on the




--------------------------------------------------------------------------------



Sale Date or any such Subsequent Sale Date in accordance with Applicable
Requirements, is responsible for the maintenance of the Related Escrow Accounts
and Custodial Accounts, and has, or as of the Sale Date or any Subsequent Sale
Date, as applicable, shall have, the sole right and authority, subject to any
required Servicing Agreement Consents or otherwise, to transfer the Purchased
Assets sold on the Sale Date or any such Subsequent Sale Date, including the
rights to reimbursement for related Advances paid for by Purchaser as
contemplated hereby. The transfer, assignment and delivery of the Purchased
Assets, including the rights to reimbursement for Advances paid for by Purchaser
and of the Related Escrow Accounts and Custodial Accounts, as applicable, shall
vest in Purchaser all rights to the Purchased Assets in accordance with
Applicable Requirements, free and clear of any and all claims, charges,
defenses, offsets and encumbrances of any kind or nature whatsoever.


Section 4.04    Effective Agreements.


The execution, delivery and performance of this Agreement and the other
Transaction Documents by such Seller, compliance with the terms hereof and
thereof, and the consummation of the Transactions will not violate, conflict
with, result in a breach of, constitute a default under, be prohibited by or
require any additional approval under its charter or bylaws, or, upon obtaining
the Servicing Agreement Consents, any instrument or agreement to which it is a
party or by which it is bound or which affects the Purchased Assets, or any
Applicable Requirements applicable to it or to the Purchased Assets, which
violation, breach or default would reasonably be expected to (A) result in a
Seller Material Adverse Effect, (B) impair in any material respect the ability
of such Seller or any of its applicable Affiliates to perform its obligations
under this Agreement or any of the Transaction Documents or (C) prevent or
materially impede or delay the consummation of the Transactions; or result in
the creation or imposition of any lien, charge or encumbrance upon, any
Purchased Assets or any of the Mortgage Loans.


Section 4.05    Membership and Standing.


(a) MERS Membership. MorEquity is an approved member in good standing of the
MERS System.


(b) Servicer Standing. Such Seller is properly licensed and qualified to do
business and in good standing in each jurisdiction in which such licensing and
qualification is necessary to act as the servicer or master servicer, as
applicable, under any of the Servicing Agreements and applicable law, and
qualified to act as the servicer or master service, as applicable, under each
Servicing Agreement, and no event has occurred which would make such Seller
unable to comply with all such eligibility requirements or the applicable
requirements of each applicable Governmental Entity. Such Seller has not
received any written notice from any Governmental Entity that it intends to
terminate or restrict Seller’s status as an approved servicer in its programs
for which such Seller is registered, approved or authorized.


Section 4.06    Consents, Approvals and Compliance.


Except for the Servicing Agreement Consents, there is no requirement applicable
to such Seller to make any filing with, or to obtain any permit, authorization,
consent or approval of, any Person as a condition to the lawful performance by
such Seller of its obligations hereunder.






--------------------------------------------------------------------------------



ARTICLE V REPRESENTATIONS AND WARRANTIES AS TO PURCHASED ASSETS


Each Seller represents and warrants to Purchaser as of the Effective Date and,
as applicable, the Sale Date, any Subsequent Sale Date, and, with respect to
Section 5.03 only, the applicable Servicing Transfer Date, as follows:


Section 5.01    Servicing.


(a)    Compliance.


(i) (A) Each Mortgage Loan conformed and conforms to the Applicable Requirements
in all material respects, and each Mortgage Loan was eligible for sale to,
insurance by, or pooling to back securities issued, or participation
certificates issued by, the applicable Investor upon such sale, issuance of
insurance or pooling, except in each case where such failure to conform or
ineligibility would not be the contractual or legal responsibility of the
Purchaser as the transferee under the applicable Servicing Agreement; (B) each
Mortgage Loan has been originated, underwritten and serviced in compliance with
all Applicable Requirements in all material respects, except where such lack of
compliance would not be the contractual or legal responsibility of the Purchaser
as the transferee under the applicable Servicing Agreement and (C) such Seller
is not otherwise in default with respect to such Seller’s obligations under the
Applicable Requirements.


(ii) Each Mortgage Loan which is required pursuant to Applicable Requirements or
which is represented by a Seller to have mortgage insurance or a guaranty
certificate has such mortgage insurance or a guaranty certificate, except where
the lack of such mortgage insurance or a guaranty certificate would not be the
contractual or legal responsibility of the Purchaser as transferee under the
applicable Servicing Agreement, and has an accurate holder identification for
purposes of filing claims. All provisions of such insurance policies or
guarantees have been and are being complied with in all material respects, all
premiums due thereunder have been paid, and such policies and/or guarantees are
in full force and effect, except where the lack of compliance or the lapse or
invalidity of policies or guarantees would not be the contractual or legal
responsibility of the Purchaser as transferee under the applicable Servicing
Agreement.


(iii) Schedule 5.01(a)(iii) sets forth all judicial and administrative
judgments, orders, remediation plans, stipulations, awards, writs and
injunctions applicable to any Mortgage Loan or Mortgage Servicing Right for
which Purchaser is legally or contractually responsible as the transferee of the
Mortgage Servicing Rights.


(b)    Servicing Rights.


(i) Such Seller owns all right, title and interest in and to the Mortgage
Servicing Rights free and clear of all liens, and has the sole right to act as
servicer with respect to the Mortgage Loans pursuant to and subject to the terms
and conditions of the Servicing Agreements.




--------------------------------------------------------------------------------



(ii) Such Seller has not engaged any subservicers, subcontractors or other
agents to perform any of its duties under any of the Servicing Agreements, other
than engagements that are permitted by, and are in compliance in all material
respects with the requirements of, the applicable Servicing Agreements, and all
fees and expenses due and payable to any such subservicer, subcontractor or
agent as of the Sale Date or any Subsequent Sale Date in connection therewith
have been paid, or will be paid before overdue, by such Seller.


(c)    Servicing Agreements.


(i) Exhibit J contains a final list of all Servicing Agreements in effect. Each
Seller has heretofore made available to Purchaser true and complete copies or
electronic versions of each such Servicing Agreement on Exhibit J.


(ii) Except as would not reasonably be expected to materially impair the ability
of Purchaser to realize the economic benefits associated with the Transactions,
each Servicing Agreement is a valid and binding obligation of the related
Seller, is in full force and effect, and is enforceable by such Seller in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity, whether applied in a court of
law or a court of equity.


(iii) None of the other parties to any of the Servicing Agreements have provided
written notice to such Seller that such party will terminate, modify or amend
any of the Servicing Agreements or such Seller’s benefits or the Mortgage
Servicing Rights under any of the Servicing Agreements.


Section 5.02    Recourse Status.


All of the Mortgage Loans shall be without Recourse to Purchaser as the
transferee of the
Mortgage Servicing Rights.


Section 5.03    Advances.


(a) All Advances paid for by Purchaser to each Seller hereunder were made and
are eligible for reimbursement in accordance with Applicable Requirements are
not subject to any set-off or claim that could be asserted against any such
Seller, or to such Seller’s knowledge, Purchaser, and such Seller has not
received any notice from any Investor, or any Insurer or other Person in which
such Investor, Insurer or Person disputes or denies a claim by such Seller for
reimbursement in connection with an Advance.


(b) No Advance has been sold, transferred, assigned or pledged by a Seller to
any Person other than Purchaser. Such Seller has not taken any action that, or
failed to take any action the omission of which, would materially impair the
rights of Purchaser with respect to any such Advance.


Section 5.04    Accuracy of Information.


The information (i) in the June 30, 2014 data tapes provided to Purchaser by
Springleaf or its agents, and (ii) in the Mortgage Loan Schedules pertaining to
the Mortgage Loans, Advances and the Mortgage Servicing Rights, is true and
correct in all material respects as of the dates indicated




--------------------------------------------------------------------------------



therein. The Mortgage Loan Schedules contain in all material respects a complete
and accurate list of all of the Mortgage Servicing Rights sold or intended to be
sold, and the related Mortgage Loans, as of the dates indicated therein.


Section 5.05    Delivery of Information.


The Collateral File and Credit and Servicing File for each Mortgage Loan
collectively contain all documents and instruments required by the Applicable
Requirements for servicing such Mortgage Loan in all material respects in
accordance with Applicable Requirements without unreasonable expense or delay
which would be caused solely by the condition of the Collateral File or the
Credit and Servicing File.


Section 5.06    Repurchase.


There is no pending claim or demand against such Seller for repurchase of any
Mortgage
Loan, or rescission of any MI or denial of an MI claim.


Section 5.07    Servicing Fee Not Sold.


No portion of the base minimum Servicing Fee required under a Servicing
Agreement payable by any Investor in connection with the Mortgage Servicing
Rights on any Mortgage Loan has been sold, transferred, assigned or pledged by
such Seller to any third party other than Purchaser.


Section 5.08    Reserved.


Section 5.09    Litigation.


Except as set forth on Schedule 5.09, no Mortgagor under a Mortgage Loan is a
named claimant in a class action or putative class action lawsuit against such
Seller relating to such Mortgage Loan, and no Mortgage Loan is specifically
cited as the basis for a class action or putative class action lawsuit against
such Seller.


Section 5.10    Related Escrow and Custodial Accounts.


All Related Escrow Accounts and Custodial Accounts are being and have been
maintained in accordance with the Applicable Requirements. Except as to payments
which are past due under Mortgage Notes, all balances required by the Mortgages
or other Mortgage Loan documents and paid to such Seller for the account of the
Mortgagors are on deposit in the appropriate Related Escrow Account or Custodial
Account in accordance with the Applicable Requirements.


Section 5.11    No Litigation.


There is no litigation, suit, proceeding or investigation pending or, to the
best of each Seller’s knowledge, threatened, or any order or decree outstanding
against such Seller, which is reasonably likely to have a Seller Material
Adverse Effect.


Section 5.12    High Cost Loans.


Unless otherwise identified on the Mortgage Loan Schedule, no Mortgage Loan is
classified
as a “high cost mortgage” under Section 32 of the Home Ownership and Equity
Protection Act of




--------------------------------------------------------------------------------



1994 or is considered a “high cost mortgage” loan or “higher cost mortgage loan”
under any other applicable law applicable at the time the loan was originated or
any applicable Investor’s anti- predatory lending policy at the time of
origination.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES OF PURCHASER


As an inducement to Sellers to enter into this Agreement, Purchaser represents
and warrants as of the Effective Date, the Sale Date and any Subsequent Sale
Date as follows:


Section 6.01    Due Organization and Good Standing.


Purchaser is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware. Purchaser is qualified to
transact business in each jurisdiction in which such qualification is deemed
necessary to service the Mortgage Loans and has all related licenses,
registrations, permits, and approvals required in accordance with Applicable
Requirements, except where the failure to be so qualified has not and would not
reasonably be expected to, individually or in the aggregate, (A) result in a
Purchaser Material Adverse Effect, (B) impair in any material respect the
ability of Purchaser to perform its obligations under this Agreement or the
Transaction Documents or to acquire and operate the Purchased Assets or (C)
prevent or materially impede or delay the consummation of any of the
Transactions.


Section 6.02    Authority and Capacity.


Purchaser has all requisite limited liability company power, authority and
capacity, subject to approvals required pursuant to Section 7.02 and such other
consents and approvals as are required hereunder, to enter into this Agreement
and each other applicable Transaction Document and to perform the obligations
required of it hereunder and thereunder. The execution and delivery of this
Agreement and each other applicable Transaction Document, and the consummation
of the Transactions, have been duly and validly authorized by all necessary
action. This Agreement constitutes, and each other applicable Transaction
Document constitutes or will constitute, a valid and legally binding agreement
of Purchaser enforceable in accordance with its terms, and no offset,
counterclaim or defense exists to the full performance by Purchaser of this
Agreement or such other Transaction Document, except as the same may be limited
by bankruptcy, insolvency, reorganization and similar laws affecting the
enforcement of creditors’ rights generally and by general equity principles.


Section 6.03    Effective Agreements.


The execution, delivery and performance of this Agreement by Purchaser, its
compliance with the terms hereof and the consummation of the Transactions will
not violate, conflict with, result in a breach of, constitute a default under,
be prohibited by or require any additional approval under its certificate of
formation, limited liability company agreement, or other organizational
documents and agreements, or, upon obtaining Investors’ approvals, any
instrument or agreement to which it is a party or by which it is bound or which
affects the Purchased Assets, or any Applicable Requirements applicable to it or
to the Purchased Assets.






--------------------------------------------------------------------------------



Section 6.04    Sophisticated Purchaser.


The Purchaser is a sophisticated investor and its bid and decision to purchase
the Servicing Rights is based upon the Purchaser’s own independent experience,
knowledge, due diligence and evaluation of the Transactions. The Purchaser has
relied solely on such experience, knowledge, due diligence and evaluation and
has not relied on any oral or written information provided by the related Seller
or such Seller’s agents other than the Offering Materials and the
representations and warranties made by such Seller herein.


Section 6.05    Purchaser/Servicer Standing.


Purchaser is (i) an approved servicer of mortgage loans for Fannie Mae and is in
good standing with the requisite financial criteria and adequate resources to
complete the Transactions on the conditions stated herein, (ii) properly
licensed and qualified to do business and in good standing in each jurisdiction
in which such licensing and qualification is necessary to act as the servicer
under all of the Servicing Agreements and applicable law, (iii) an approved
servicer for any nationally recognized Insurers providing MI on the Mortgage
Loans, and (iv) qualified to act as, and satisfies all the criteria for acting
as, the servicer under each Servicing Agreement, and no event has occurred which
would make Purchaser unable to comply with all such eligibility requirements or
which would require notification to Fannie Mae. Purchaser has not received any
written notice from any Governmental Entity that it intends to terminate or
restrict Purchaser’s status as an approved servicer in its programs for which
Purchaser is registered, approved or authorized.


Section 6.06    MERS Membership.


Purchaser is an approved member in good standing of the MERS system.


Section 6.07    Financial Ability.


Purchaser will have (when required under this Agreement) immediate access to all
funds necessary to pay the Purchase Price and related fees and expenses and
Purchaser will have (when required under this Agreement) the financial capacity
to perform all of its other obligations under this Agreement.


Section 6.08    No Regulatory Impediment.


To Purchaser’s knowledge, there is no fact or circumstance relating to
Purchaser’s business, operations, financial condition or legal status that might
reasonably be expected to impair in any material respect its ability to obtain
all consents, orders, authorizations, and approvals from any Governmental Entity
necessary for the consummation of the purchase of the Mortgage Servicing Rights
within the time period contemplated by this Agreement.


Section 6.09    Consents, Approvals and Compliance.


Except for the Servicing Agreement Consents, there is no requirement applicable
to Purchaser to make any filing with, or to obtain any permit, authorization,
consent or approval of, any Person as a condition to the lawful performance by
Purchaser of its obligations hereunder.






--------------------------------------------------------------------------------



Section 6.10    Servicer Participation Agreement.


Purchaser is a party in good standing to a Servicer Participation Agreement with
Fannie Mae, acting on behalf of the U.S. Department of the Treasury, for the
implementation of HAMP, and such Servicer Participation Agreement is not subject
to any termination based on a breach or default by Purchaser.


Section 6.11    No Litigation.


There is no litigation, suit, proceeding or investigation pending or, to the
best of Purchaser’s knowledge, threatened, or any order or decree outstanding
against Purchaser, which is reasonably likely to have a Purchaser Material
Adverse Effect.
ARTICLE VII COVENANTS


Section 7.01    Assignments.


(a) With respect to those Mortgage Loans registered with MERS as of the Sale
Date or any Subsequent Sale Date, as applicable, the related Seller shall,
within fourteen (14) days of the applicable Servicing Transfer Date, notify
MERS, in accordance with MERS’ operating procedures, of the sale of the Mortgage
Servicing Rights, and shall be responsible for the fees of MERS related to
reflecting Purchaser as the owner of the Mortgage Servicing Rights. Such Seller
shall provide Purchaser or its designee with the MERS mortgage loan
identification number for each MERS-registered Mortgage Loan pursuant to Section
7.07.


(b)    Reserved.


(c) Prior to the applicable Servicing Transfer Date, the related Seller shall
provide Purchaser with a list of the names of each predecessor or Affiliate (or
predecessor of each such Affiliate) of such Seller (in each case, including any
former names thereof) that may be relevant to Purchaser’s verification of the
chain of title of any Mortgaged Property.


Section 7.02    Servicing Agreement Consents and Notices.


From the date hereof until the Sale Date or Subsequent Sale Date, the related
Seller shall use its commercially reasonable efforts to obtain the Servicing
Agreement Consents on or prior to the Sale Date or Subsequent Sale Date
(including by using such efforts to mail the required consent requests to the
applicable third parties as soon as reasonably practicable following the
Effective Date), and Purchaser shall use its commercially reasonable efforts to
cooperate with such Seller to obtain such Servicing Agreement Consents. If any
Servicing Agreement Consent is not obtained on or prior to the Sale Date with
respect to any Servicing Agreement, each such Seller shall continue to use its
commercially reasonable efforts to obtain such Servicing Agreement Consent until
the Termination Date, and Purchaser shall continue to use its commercially
reasonable efforts to cooperate with such Seller to obtain such Servicing
Agreement Consent during such period. Prior to each Servicing Transfer Date,
Purchaser and each Seller shall (i) execute (or cause to be executed) and
deliver the documents required by the applicable Investors in connection with
the transfer of the related Mortgage Servicing Rights and, as applicable, the
Servicing Agreements, hereunder, in form and substance reasonably satisfactory
to both Parties, and (ii) cooperate with




--------------------------------------------------------------------------------



each other to transfer (to the extent permitted by the applicable Investor) from
such Seller to Purchaser the benefit of any waivers granted by Investors
directly related to Servicing the Mortgage Loans (which, for the avoidance of
doubt, includes waivers related to Collateral Files), including with respect to
Mortgage Loan Documents required to be held in the Collateral File. In addition,
from the date hereof until the Sale Date or any Subsequent Sale Date, as
applicable, each Seller shall use its commercially reasonable efforts to provide
all notices to third parties required under the Servicing Agreements in
connection with the Transactions. From the date hereof until the Termination
Date, each Seller shall provide to Purchaser a report and reasonable evidence on
a periodic basis (no less frequently than monthly) of its receipt of the
Servicing Agreement Consents.


Section 7.03    Transfer Notices.


(a) Each Seller shall provide servicing transfer notices and any other similar
notices to the Mortgagors as may be required under the Applicable Requirements,
including the Federal Real Estate Settlement Procedures Act codified § 2601 et
seq. and implemented by Regulation X, 24 C.F.R. Part 3500. Within fifteen (15)
days following the applicable Servicing Transfer Date, but not before any such
Servicing Transfer Date unless agreed to in writing by the applicable Seller,
the Purchaser shall deliver to each related Mortgagor a “Welcome Letter” in
accordance with the Applicable Requirements and at Purchaser’s own cost and
expense. Prior to such Servicing Transfer Date, each Party shall submit to the
other Party its form of such “Welcome Letter” or “Goodbye Letter” for review and
approval. Purchaser shall not contact any Mortgagors prior to such Servicing
Transfer Date unless agreed to in writing by the related Seller.


(b) Within thirty (30) days after the applicable Servicing Transfer Date, (i)
the related Seller shall, in accordance with applicable Insurer requirements,
provide written notice of the transfer to any Insurer requiring such notice;
provided, however, that such Seller may give aggregate notice whenever possible,
and (ii) such Seller shall notify related tax-bill services of the transfer. The
form of all notices by such Seller pursuant to this Section 7.03(b) shall be
subject to the review and reasonable approval of the Purchaser upon Purchaser’s
request.


(c) If required by an Investor, and mutually agreed by the Parties, Purchaser
shall use reasonable efforts to make post-Servicing Transfer Date ACH or other
alternative forms of withdrawal with respect to each Mortgagor under a Mortgage
Loan owned by such Investor, based on the ACH information provided by the
related Seller. In the event Purchaser is unable to make post-Servicing Transfer
Date ACH in accordance with the preceding sentence, Purchaser shall obtain a new
authorization from each such Mortgagor in accordance with Applicable
Requirements. Notwithstanding anything to the contrary in any Transaction
Documents, Purchaser acknowledges and agrees that neither Seller shall be
responsible for Purchaser’s compliance with Applicable Requirements in using
such information for any post-Servicing Transfer Date ACH or other alternative
forms of withdrawal, or liable to Purchaser for any Losses resulting therefrom.


(d) In connection with any Mortgage Loans subject to bankruptcy proceedings, the
Purchaser shall file transfers of claims as required by Applicable Requirements,
including Rule 3001(e) of the Federal Rules of Bankruptcy Procedure; provided,
that Sellers shall promptly deliver to Purchaser (upon Purchaser’s request) any
information and documentation that is reasonably necessary for Purchaser to
comply with this Section 7.03(d); provided further, that, in the event any such
Seller fails to deliver applicable proof




--------------------------------------------------------------------------------



of claim-related information (which information shall include accurate
post-petition due date and proof of claim data) within thirty (30) days
following each applicable Servicing Transfer Date to Purchaser (whether or not
requested thereby), such Seller shall promptly reimburse Purchaser for any
expense in an amount not to exceed $100.00, per Mortgage Loan subject to
bankruptcy proceedings incurred by Purchaser in complying with this Section
7.03(d) as a result of not receiving such proof of claim-related information.


Section 7.04    Real Estate Taxing Authorities.


(a) Prior to each applicable Servicing Transfer Date, Sellers shall be
responsible for any tax penalties incurred due to incorrect or missing tax
records processed or provided by any such Seller or such Seller’s tax service
agent to Purchaser.


(b) If a Mortgage Loan is escrowed, the related Seller shall pay or cause to be
paid, prior to each applicable Servicing Transfer Date, all tax bills (including
any applicable penalties and interest) with tax due dates prior to or within
thirty (30) calendar days following such Servicing Transfer Date, but only if
the tax bill was issued by the taxing authority at least thirty (30) calendar
days prior to such Servicing Transfer Date. Purchaser shall pay or cause to be
paid all other tax bills when due. Such Seller will promptly forward tax bills
issued by the taxing authority less than thirty (30) calendar days prior to such
Servicing Transfer Date, to be paid by Purchaser.


(c) Purchaser shall not be responsible for any tax penalties on escrowed
Mortgage Loans (including any loss of discount for which a Mortgagor or any
third party for the benefit of the Mortgagor has a legal claim) on Mortgage
Loans for which the related tax due date occurs prior to or within thirty (30)
calendar days following the applicable Servicing Transfer Date, but only if the
tax bill was issued by the taxing authority at least thirty (30) calendar days
prior to such Servicing Transfer Date. Purchaser shall be responsible for any
other tax penalties.


(d) For all escrowed Mortgage Loans, the related Seller shall provide to
Purchaser within two (2) Business Days after the applicable Servicing Transfer
Date a current list of such Mortgage Loans that have taxes or assessments that
were due prior to or within sixty (60) calendar days after such Servicing
Transfer Date and not paid, and Purchaser shall be responsible for payment
thereof when due.


(e) If the related Seller does not provide to Purchaser a life of loan tax
service contract for a Mortgage Loan that is not a Subserviced Mortgage Loan,
such Seller shall provide customary information relating to such real estate
taxes as may be reasonably required by Purchaser or Purchaser’s tax monitoring
vendor.


Section 7.05    Hazard, Mortgage and Flood.


(a) For all escrowed Mortgage Loans, the related Seller shall pay or cause to be
paid, prior to each applicable Servicing Transfer Date, all insurance bills with
policy due dates prior to or within thirty (30) calendar days following such
Servicing Transfer Date, if such insurance bills have been issued by insurance
companies at least thirty (30) calendar days prior to such Servicing Transfer
Date. Purchaser shall pay or cause to be paid all other insurance bills. Such
Seller will promptly forward insurance bills issued by the insurance




--------------------------------------------------------------------------------



companies less than thirty (30) calendar days prior to such Servicing Transfer
Date, to be paid by Purchaser.


(b) For all escrowed Mortgage Loans, the related Seller shall provide to
Purchaser within five (5) Business Days after each applicable Servicing Transfer
Date a current list of Mortgage Loans that have hazard and MI insurance premiums
and/or assessments that are due prior to or within sixty (60) calendar days
after such Servicing Transfer Date and not paid, and Purchaser shall be
responsible for payment thereof when due.


(c) For all escrowed Mortgage Loans, the related Seller shall provide to
Purchaser within five (5) Business Days after each applicable Servicing Transfer
Date a current list of Mortgage Loans that have flood insurance premiums and/or
assessments that were due prior to or within sixty (60) calendar days after such
Servicing Transfer Date and not paid, and Purchaser shall be responsible for
payment thereof when due.


(d) Each Seller shall contact and work with the insurer providing the
lender-paid hazard insurance (on certain Mortgage Loans where the customer has
failed to maintain the required hazard insurance coverage) to have this coverage
end on the applicable Servicing Transfer Date.


Section 7.06    Delivery of Credit and Servicing Files.


(a) Each Seller shall provide Purchaser with prior written notice of the
carrier, shipping arrangements and insurance arrangements, if applicable, with
respect to the delivery of the Collateral Files and Credit and Servicing Files
with respect to the Mortgage Loans.


(b) Within ten (10) Business Days after receipt of a Trailing Document by
Seller, Seller shall provide, or cause to be provided, such Trailing Document to
the Custodian.


(c) No later than ten (10) Business Days after each applicable Servicing
Transfer Date, the related Seller shall provide, or cause to be provided, to
Purchaser true and correct originals or copies or electronic, .tif, .pdf, .xls
or .doc formats of any and all Collateral Files and Credit and Servicing Files,
in each case as are material to the Servicing of the Mortgage Loans transferred
on such Servicing Transfer Date in compliance with all Applicable Requirements.
Any costs and expenses to deliver the aforementioned files and information shall
be borne by such Seller and any costs and expenses to convert such files and
information into the format required by the Purchaser shall be borne by the
Purchaser.


(d) Without limiting the generality of Section 7.07, from the date that is
thirty (30) days prior to each applicable Servicing Transfer Date until the date
that is ninety (90) days after such Servicing Transfer Date (or until Credit and
Servicing Files in possession or control of or on behalf of the related Seller
have been provided to Purchaser by such Seller, whichever is later), the related
Seller shall provide Purchaser with access to such Seller’s web portal
containing such Credit and Servicing Files.


(e) Anything to the contrary contained in this Agreement notwithstanding, except
for Applicable Requirements which must be satisfied, with respect to each
Mortgage Loan, the related Seller may deliver any documents required to be
delivered to Purchaser by




--------------------------------------------------------------------------------



means of electronic data containing the relevant information or a computer disk
containing scanned images of some or all documents relating to the Mortgage
Loan; provided, that any such electronic data shall be in a format mutually
agreed upon by the Parties, and any such electronic documents shall be
identified by a loan number and document name or index, with cross-reference
provided for document type indices.


Section 7.07    Delivery of Servicing System Information.


Prior to each applicable Servicing Transfer Date, the related Seller shall
furnish or cause to be furnished to the Purchaser preliminary Mortgage Loan data
reflecting the status of payments, balances and other pertinent information
necessary to service the related Mortgage Loans, along with any other pertinent
information reasonably requested by Purchaser. Each Seller shall provide to
Purchaser that data relating to the Mortgage Loans that is necessary for the
proper servicing of the Mortgage Loans or to ensure compliance with the
Servicing Agreements. Final conversion files shall be provided no later than two
(2) Business Days after the most recent Cutoff Date.


Section 7.08    Related Escrow Account Balances.


No later than five (5) Business Days after each applicable Servicing Transfer
Date, the related Seller shall:


(a) Provide Purchaser by wire transfer of immediately available federal funds
the escrow amount, loss drafts, suspense balances, any buydown balances and any
unapplied funds associated with the Mortgage Loans as to which the related
Mortgage Servicing Rights were transferred on such Servicing Transfer Date; and


(b) Provide Purchaser with an accounting statement sufficient to enable
Purchaser to reconcile the balances referred to in Section 7.08(a) above with
the accounts of the related Mortgage Loans.


Section 7.09    Payoffs, Assumptions, Modifications, Refinancings; Short Sales
and Deeds in Lieu.


(a) Each Seller and Purchaser shall cooperate with and assist each other, as
reasonably requested, in completing any payoff, assumption, loan modification,
short sale, deed in lieu, or other loss mitigation option (“Loss Mitigation”),
but only to the extent that (i) such Loss Mitigation was initiated prior to the
applicable Servicing Transfer Date, (ii) the terms and conditions of such Loss
Mitigation have been documented and disclosed to Purchaser prior to or within a
reasonable period of time after the applicable Servicing Transfer Date and (iii)
such Loss Mitigation does not violate any Applicable Requirements (any such Loss
Mitigation, “Complying Loss Mitigation”).


(b) Purchaser shall accept and continue processing any pending Complying Loss
Mitigation requests related to the Mortgage Loans. Purchaser shall honor all
trial and permanent Complying Loss Mitigation entered into by the applicable
Seller, and make any related required filings with Governmental Entities,
Investors and Insurers in accordance with Applicable Requirements. After the
applicable Servicing Transfer Date, Purchaser shall service all Mortgage Loans
eligible for HAMP modifications in accordance with HAMP. Each Seller and
Purchaser acknowledges and agrees that, if and to the extent




--------------------------------------------------------------------------------



required by Applicable Requirements, Mortgagors are third party beneficiaries of
the first two sentences of this Section 7.09(b).


Section 7.10    Mortgage Loan Payments and Trailing Bills Received After
Servicing Transfer Date.


(a) With respect to any Branch Mortgage Loans, Sellers and Purchaser hereby
agree to cooperate and work together to notify the borrowers on or prior to the
applicable Servicing Transfer Date that sixty (60) days following such Servicing
Transfer Date borrower payments will no longer be accepted at any of the
Sellers’ branch locations. On or prior to the date that is ten (10) calendar
days prior to the Sale Date or Subsequent Sale Date, the Sellers and Purchaser
shall cooperate and work together to develop a mutually agreed upon payment
acceptance and delivery protocol for borrower payments made during such sixty
(60) day period for Branch Mortgage Loans. Each Party agrees to indemnify,
defend and hold harmless the other Parties for any Losses resulting from such
Party’s breach of such protocol.


(b)    Reserved.


(c) Each Seller will promptly forward, or cause vendors to send, to Purchaser
any bills, invoices, statements or other notices of required payment for which
the servicer of the Mortgage Loans is responsible pursuant to Applicable
Requirements (e.g., taxes and insurance) that are received by such Seller or
prepared by such vendors after each applicable Servicing Transfer Date, whether
related to the period before or after, or services provided before or after,
such Servicing Transfer Date, and Purchaser shall promptly remit payment to such
vendors as required in such servicing bills, invoices, statements or other
notices of required payment; provided, that (i) notwithstanding the generality
of the foregoing, such bills, invoices, statements or other notices of required
payment received by such Seller within ten (10) days after such Servicing
Transfer Date shall be forwarded in the ordinary course to Purchaser within five
(5) days thereafter for payment by Purchaser and (ii) if the payment of any such
bill, invoice, statement or other notice of required payment (whether or not
forwarded to Purchaser within the foregoing time period) pertained to the period
prior to such Servicing Transfer Date and will reasonably be expected to result
in a Loss to Purchaser for which Purchaser will not otherwise receive payment or
reimbursement from any Investor or Mortgagor, such bill, invoice, statement or
other notice of required payment will be promptly returned by Purchaser to such
Seller for payment by such Seller.


Section 7.11    Misapplied and Returned Payments.


Misapplied and returned payments shall be processed as follows:


(a)    Both Parties shall reasonably cooperate in correcting misapplication
errors;


(b) The Party who discovers or receives notice of a misapplied payment shall
immediately notify the other Party;


(c) Subject to Section 3.03 hereof, if a misapplied payment has created an
improper Purchase Price as the result of an inaccurate outstanding principal
balance, a check shall be issued to the Party shorted by the improper payment
application within ten (10) Business Days after notice thereof by the other
Party; and




--------------------------------------------------------------------------------



(d) If any Mortgagor’s check presented to the related Seller prior to each
Servicing Transfer Date is returned unpaid to such Seller for any reason
subsequent to each Servicing Transfer Date, such Seller shall immediately
forward the original unpaid check to Purchaser and Purchaser shall reimburse
such Seller therefor promptly upon such Seller’s demand.


Section 7.12    Servicing Obligations.


(a) From the date hereof, until each applicable Servicing Transfer Date and
subject to Sections 7.12(b)(ii) and 7.12(b)(iii), and as further provided for in
that Interim Servicing Addendum, if applicable, the related Seller shall pay,
perform and discharge all liabilities and obligations relating to the Servicing,
including all liabilities and obligations under the Mortgage Loan Documents, and
the Applicable Requirements; and shall pay, perform and discharge all the
rights, obligations and duties with respect to the Related Escrow Accounts as
required by an Investor, the Mortgage Loan Documents and all Applicable
Requirements.


(b)    On and after each applicable Servicing Transfer Date:


(i) Purchaser shall pay, perform and discharge all liabilities and obligations
relating to the Servicing and Mortgage Servicing Rights arising after such
Servicing Transfer Date (subject to the rights and remedies of Purchaser as
provided in the Transaction Documents), including all liabilities and
obligations under the Mortgage Loan Documents and the Applicable Requirements;
and shall pay, perform and discharge all rights, obligations and duties with
respect to the Related Escrow Accounts and Custodial Accounts as required by any
Investor, Insurer, the Mortgage Loan Documents and all Applicable Requirements.
Notwithstanding the foregoing, except as provided in Section 7.17(a) hereof, the
Applicable Requirements with which Purchaser is required to comply hereunder
shall not include any judicial and administrative judgments, orders, remediation
plans, stipulations, awards, writs and injunctions applicable to any Mortgage
Loan or Mortgage Servicing Right and to which the related Seller is a party. For
the avoidance of doubt, Purchaser is not assuming liabilities of any Seller (1)
under Servicing Agreements with respect to the Mortgage Servicing Rights that
pertain to the period prior to the Sale Date or any Subsequent Sale Date, as
applicable, or (2) related to the origination of any Mortgage Loans subject to
the Servicing Agreements; provided, that the foregoing clause shall not affect
in any way Purchaser’s obligations under Section 7.17(a) hereof;


(ii) Purchaser and Sellers shall manage the litigation with respect to the
Mortgage Loans that exists as of the applicable Servicing Transfer Date in
accordance with a protocol that will be mutually agreed prior to the initial
Servicing Transfer Date; provided, that, in no event shall Purchaser be required
to manage or assume any responsibility in respect of defending any class action
litigation or, subject to Applicable Requirements, any litigation in which any
Seller, and not Purchaser, is a defendant; and


(iii) Purchaser and Sellers shall reasonably cooperate in their respective
handling and responding to Customer Complaints, including by exchanging copies






--------------------------------------------------------------------------------



and summaries of Customer Complaints, tracking of Customer Complaints, and
preparation and delivery of responses to Customer Complaints, as mutually
agreed.


(c) From the date hereof, until each applicable Servicing Transfer Date, and as
further provided for in that Interim Servicing Addendum, if applicable, each
Seller shall at all times be in good standing and authorized to conduct business
in each jurisdiction where such Seller transacts business and each jurisdiction
where a Mortgaged Property is located, except where the failure of such Seller
to possess such qualifications would not be material to Purchaser.


(d) From the date hereof, until each applicable Servicing Transfer Date, and as
further provided for in that Interim Servicing Addendum, if applicable, each
Seller shall at all times maintain all Related Escrow Accounts in accordance
with the Applicable Requirements; and, except as to payments which are past due
under Mortgage Notes, all balances required by the Mortgages or other Mortgage
Loan documents and paid to such Seller for the account of the Mortgagors are on
deposit in the appropriate Related Escrow Account.


Section 7.13    Solicitation Rights.


(a) Subject to Section 7.13(b), following the Sale Date or any Subsequent Sale
Date, as applicable, neither Seller nor any of their respective Affiliates shall
solicit the Mortgagors (nor shall any Seller or its Affiliates direct any of
their agents to solicit Mortgagors) to refinance the prepayment of the Mortgage
Loans related to the Mortgage Servicing Rights.


(b) The restrictions under Section 7.13(a) shall not apply to Advertising
campaigns directed to the general public, including mass mailings based on
commercially acquired mailing lists, newspaper, radio and television
advertisements or any solicitations related to a Seller's current consumer loan
products (other than with respect to products related to residential mortgage
loans).


Section 7.14    Year End Tax Reporting.


Each Seller shall be responsible for providing the Internal Revenue Service and
Mortgagors with all appropriate tax forms and information for transactions
affecting the Mortgage Loans during the respective calendar year, for the period
prior to each applicable Servicing Transfer Date. Purchaser shall be responsible
for providing the Internal Revenue Service and Mortgagors with all appropriate
tax forms and information for transactions affecting the Mortgage Loans
following each applicable Servicing Transfer Date.


Section 7.15    Cooperation.


Subject to Article XI, and without limiting the application of Sections 7.02,
7.12, 7.16 and
7.17, each Seller and Purchaser shall each use its commercially reasonable
efforts to cooperate with and assist each other, as reasonably requested, in
carrying out the purposes of the Transaction Documents, and in connection with
such Seller’s obligations to comply with any remediation plan requirements, and
any other continuing such Seller obligations, with respect to the Purchased
Assets. Each Party shall use its commercially reasonable efforts to (i) take, or
cause to be taken, all appropriate action, and do, or cause to be done, all
things necessary, proper or advisable or






--------------------------------------------------------------------------------



otherwise to promptly consummate and make effective the Transactions, (ii)
obtain all authorizations, consents or approvals that are or may be or become
necessary for the performance of its obligations under the Transaction Documents
and the consummation of the Transactions, including the Servicing Agreement
Consents, and (iii) fulfill all conditions to such Party’s obligations under
this Agreement and the other Transaction Documents as promptly as practicable.


Section 7.16    Supplemental Information.


From time to time prior to and after each applicable Servicing Transfer Date,
each Seller shall, at its cost and expense, furnish Purchaser with incidental
information, which is reasonably available to such Seller, supplemental to the
information contained in the documents and schedules delivered pursuant to this
Agreement, which is necessary for the proper servicing of the Mortgage Loans or
to ensure compliance with the Servicing Agreements. Each Seller shall provide
Purchaser with originals of Mortgages and Assignments of Mortgage not previously
provided by such Seller.


Section 7.17    Access to Information; Required Actions.


(a) If any Seller is subject as an actual or prospective plaintiff or defendant
to any claim, action, proceeding, investigation, inquiry, audit, examination,
judgment, order, remediation plan relating to a Mortgage Loan or the Mortgage
Servicing Rights or related Servicing, including repurchase, indemnification and
make-whole demands by the applicable Investor or an Insurer, following the
applicable Servicing Transfer Date, Purchaser shall reasonably cooperate with
such Seller and make available to such Seller, at such Seller’s expense, all
witnesses, pertinent records, data, documentation, materials and information in
Purchaser’s possession or under Purchaser’s control relating thereto, but
subject to Applicable Laws and appropriate confidentiality agreements with such
Seller.


(b) Subsequent to each applicable Servicing Transfer Date, each Party shall
furnish to the other Party such periodic, special, or other reports or
information, and copies or originals of any documents contained in the Credit
and Servicing File, for each related Mortgage Loan provided for herein, as may
be reasonably requested in furtherance of the fulfillment of the requesting
Party’s duties and obligations hereunder, under any Transaction Documents, or
under Applicable Requirements, at the requesting Party’s sole cost and expense
unless otherwise expressly provided in a Transaction Document, and provided that
if any Transaction Document otherwise obligates the requested Party to deliver
such materials or information without payment of costs, expense, or other
consideration, this Section 7.17(b) shall not obligate the requesting Party to
pay such cost or expense. All such reports, documents or information shall be
provided by and in accordance with all reasonable instructions and directions
which the requesting Party may give. Such documents shall be provided reasonably
promptly following such a request. Purchaser shall not provide originals or
copies of the Credit and Servicing Files to any Person that does not have a
right thereto under the applicable Servicing Agreement and Applicable
Requirements.


(c) In connection with any action, claim or proceeding concerning MI or
insurance with respect to any Mortgage Loan by an Insurer, Purchaser shall, in
each case at the related Seller’s expense, reasonably cooperate with such Seller
and make available to such Seller any communication (including any request for
missing documents, notification of impending coverage rescission, notification
of impending claim denial, claim denials, coverage rescissions, and
curtailments), all witnesses, pertinent records, and any materials




--------------------------------------------------------------------------------



and information in Purchaser’s possession or control relating thereto as may be
reasonably required by such Seller to bring or defend such action, claim or
proceeding. The cooperation obligations in this Section shall include the
obligation of Purchaser to provide such Seller with notice within a reasonable
time but no later than fifteen (15) Business Days after Purchaser becomes aware
of any such action, claim or proceeding.


(d) The applicable Seller shall use its commercially reasonable efforts to
cooperate in substituting Purchaser as servicer in any litigation in which the
Mortgage Loans may be involved.


(e) Additionally, each Party shall provide the other Party prompt notice of, and
provide documents or communications evidencing or relating to: (i) any lawsuit,
counterclaim or third party claim involving any Mortgage Loan, or (ii) any
repurchase claim made by a third party or any Investor involving any Mortgage
Loan, or (iii) any notice of claim cancellation or denial or a rescission of
coverage by any mortgage insurance company relating to any Mortgage Loan, which
if to a Seller shall be sent to the e-mail address specified in the Servicing
Transfer Instructions.


Section 7.18    Tax, Flood Costs and Other Set Up Costs.


Purchaser shall bear and pay all fees relating to the transfer of servicing to
the Purchaser, including any Investor’s transfer processing fees, MERS fees and
costs of delivery and deposit expenses for the shipment of Collateral Files, and
the shipment of Credit and Servicing Files to the extent not delivered in the
form of electronically imaged copies, to Purchaser. No Seller shall be
responsible for the costs of any tax service contracts or set up costs, provided
that, as to tax, such Seller delivers all contracts or information as required
by Sections 7.04(e). If a Seller fails to deliver such contracts or information,
or such information is incorrect as to any Mortgage Loan, such Seller shall pay
Purchaser’s actual, out-of-pocket costs and expenses for such contracts or set
up costs for such Mortgage Loans, not to exceed $85.00 per Mortgage Loan for tax
services contracts.


Section 7.19    Document Custodian.


Each Seller shall pay for any and all costs and expenses relating to the
transfer of servicing to Purchaser, including without limitation any transfer or
delivery expenses for the shipment of the Mortgage Loan Documents to Purchaser
and Custodian.


Section 7.20    Use of Name.


Except as otherwise required by applicable law, Purchaser shall not use any
Seller’s name in connection with Purchaser’s or its designee’s servicing of the
Mortgage Loans or ownership of the Purchased Assets after each applicable
Servicing Transfer Date, and shall remove all references to the name of a Seller
in materials and communications used in connection with Purchaser’s or its
designee’s servicing of the Mortgage Loans or ownership of the Purchased Assets
promptly after such Servicing Transfer Date; provided, however, that Purchaser
shall be permitted to identify such Seller as prior owner and servicer of the
Mortgage Loans.


Section 7.21 Conduct Business Prior to the Closing.From the date of this
Agreement until the Sale Date or any Subsequent Sale Date, except as
contemplated by this Agreement or as required by Applicable Requirements, each
Seller shall use commercially




--------------------------------------------------------------------------------



reasonable efforts to conduct its servicing business with respect to the
Mortgage Servicing Rights and operate the Purchased Assets in the ordinary
course of business. Without limiting the generality of the foregoing sentence,
from the date of this Agreement until the Sale Date or any Subsequent Sale Date,
except as contemplated by this Agreement or as required by the Applicable
Requirements, no Seller shall, without the prior written consent of Purchaser,
which shall not be unreasonably withheld or delayed:


(a)    amend in any material respect or terminate any Servicing Agreement;
provided, however, that the expiration of any such Servicing Agreement by its
terms prior to the Sale Date or any Subsequent Sale Date shall be deemed not to
be a termination of such Servicing Agreement under this clause (a);


(b)    sell, transfer, assign, cancel, surrender, subject to any lien or
otherwise dispose of or encumber any of the Purchased Assets in one transaction
or a series of related transactions;


(c)    sell any Purchased Assets; or


(d)    agree to do any of the foregoing.






--------------------------------------------------------------------------------



Section 7.22    No Transfer Without Consent.


Notwithstanding anything herein to the contrary, this Agreement shall not
constitute an agreement to sell, assign, transfer, convey or deliver any
interest in any Purchased Assets if a sale, assignment, transfer, conveyance, or
delivery or an attempt to make such a sale, assignment, transfer, conveyance, or
delivery without obtaining any applicable Servicing Agreement Consents would
constitute a breach or violation of any Servicing Agreement or would affect
adversely the rights of the Seller or the Purchaser thereunder; and any sale,
assignment, transfer, conveyance, or delivery to the Purchaser of any interest
in the Purchased Assets shall be made subject to such Servicing Agreement
Consents. If any such Servicing Agreement Consent is not obtained on or prior to
the Sale Date, then the Purchaser and Seller shall cooperate to obtain any such
Servicing Agreement Consent pursuant to Section 7.02.


Section 7.23    Cooperation with Financing Efforts.


Each Seller shall, at the Purchaser’s sole cost and expense, provide all
cooperation reasonably requested by the Purchaser (that is customary) in
connection with the Purchaser’s obtaining any financing required to consummate
the Transactions (provided, that such requested cooperation shall not interfere
unreasonably with the business or operations of such Seller), including (i)
delivering to the Purchaser (and/or assisting the Purchaser to prepare)
reasonable due diligence materials pertaining to the Purchased Assets and
requested by the Purchaser’s lenders or their representatives (including
information to be used in the preparation of an informational package regarding
the business, operations, financial projections and prospects of the Purchaser
and the Purchased Assets which is customary for such financing or reasonably
necessary for the completion of such financing by such lenders, to the extent
reasonably requested by Purchaser) and (ii) cooperating with Purchaser’s efforts
to obtain financing amendments with respect to the Excepted Servicing Agreement.


Section 7.24    Lender-Placed Mortgage Insurance.


To the extent required by Applicable Requirements, Purchaser will place on each
Mortgage Loan a lender-placed insurance coverage policy (LPI) with a generally
acceptable carrier engaged by Purchaser.


ARTICLE VIII


CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER


The obligations of Purchaser under this Agreement with respect to the sale of
Mortgage Servicing Rights pertaining to a particular Servicing Agreement are
subject to the satisfaction, or waiver, of the following conditions as of the
Sale Date or Subsequent Sale Date, as applicable:


Section 8.01    Correctness of Representations and Warranties.


The representations and warranties made by each Seller in Article IV and V of
this
Agreement are true and correct in all material respects.






--------------------------------------------------------------------------------



Section 8.02    Compliance with Conditions.


All of the terms, conditions, covenants and obligations of this Agreement
required to be complied with and performed by each Seller prior to the Sale Date
or Subsequent Sale Date, as applicable,, shall have been duly performed in all
material respects.


Section 8.03    No Actions.


There shall not have been commenced or, to any Seller’s knowledge, threatened
any action, suit or proceeding which will likely materially and adversely affect
the consummation of the Transactions.


Section 8.04    Consents.


Each Seller shall have obtained the applicable Servicing Agreement Consents.


Section 8.05    Certificate of Seller.


On the initial Sale Date, each Seller shall provide Purchaser a certificate,
substantially in the form attached hereto as Exhibit D, signed by an authorized
officer of such Seller dated as of such date, applicable to the Transactions, to
the effect that the conditions set forth in Sections 8.01 and
8.02 have been satisfied as of such date.


Section 8.06    Delivery of Documents.


Each Seller shall have delivered to Purchaser each of the documents provided for
in Section
2.02(b) hereof, as applicable.


Section 8.07    Call Rights Owner Side Letter.


A separate side letter, duly executed by the Purchaser and the Call Rights Owner
under each Servicing Agreement (other than the Excepted Servicing Agreement)
(each such letter, a "Call Rights Owner Side Letter"), pursuant to which the
Call Rights Owner agrees that, in the event that the Call Rights Owner exercises
its right to effect an optional termination of the related trusts (such date,
the "Call Date"), the Call Rights Owner shall be obligated to retain the
Purchaser as servicer of the related Mortgage Loans following the related Call
Date on terms mutually agreed upon by the Purchaser and the Call Rights Owner.
The Purchaser hereby agrees that the Call Rights Owner with respect to the
Excepted Servicing Agreement will have the right, following the exercise of its
early termination option and purchase of the related Mortgage Loans, to
terminate the Purchaser as servicer of the related Mortgage Loans without the
payment of any termination fee to the Purchaser.


ARTICLE IX


CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER


The obligations of each Seller under this Agreement with respect to the sale of
Mortgage Servicing Rights pertaining to a particular Servicing Agreement are
subject to the satisfaction, or waiver, of the following conditions as of the
Sale Date or Subsequent Sale Date, as applicable:




--------------------------------------------------------------------------------



Section 9.01    Correctness of Representations and Warranties.


The representations and warranties made by Purchaser in Article VI of this
Agreement are true and correct in all material respects.


Section 9.02    Compliance with Conditions.


All of the terms, conditions, covenants and obligations of this Agreement
required to be complied with and performed by Purchaser prior to the Sale Date
or Subsequent Sale Date, shall have been duly performed in all material
respects.


Section 9.03    No Actions.


There shall not have been commenced or, to the best of Purchaser’s knowledge,
threatened any action, suit or proceeding that will likely materially and
adversely affect the consummation of the Transactions.


Section 9.04    Certificate of Purchaser.


On the initial Sale Date, Purchaser shall provide Sellers a certificate,
substantially in the form attached hereto as Exhibit D, signed by an authorized
officer of Purchaser dated as of such date, applicable to the Transactions, to
the effect that the conditions set forth in Sections 9.01 and
9.02 have been satisfied as of such date.


Section 9.05    Delivery of Documents.


Purchaser shall have delivered to Sellers each of the documents provided for in
Section
2.02(b) hereof, as applicable.
ARTICLE X TERMINATION


Section 10.01 Termination.


(a) This Agreement may be terminated at any time either (x) prior to the Closing
or applicable Subsequent Closing with respect to the sale of Mortgage Servicing
Rights pertaining to a particular Servicing Agreement or (y) except under
Section 10.01(a)(iv) hereof, after the applicable Closing or Subsequent Closing
with respect to the related Interim Servicing Addendum as applied to the
Mortgage Loans subject to a particular Servicing Agreement:


(i)    by the mutual written agreement of Purchaser and the Sellers;


(ii) by the Sellers or Purchaser (provided, that the terminating Party is not
then in breach of any representation, warranty, covenant or other agreement
contained herein in any material respect, after excluding any effect of
materiality or Seller Material Adverse Effect or Purchaser Material Adverse
Effect qualifications set forth in any such representation or warranty) if there
shall have been a breach of any of the applicable representations or warranties
set forth in this Agreement on the part of the other Party, such that a
condition to the obligation of the terminating Party




--------------------------------------------------------------------------------



to close the Transactions set forth in Article VIII or IX, as applicable, cannot
be satisfied and which breach by its nature cannot be cured prior to the
Termination Date or shall not have been cured within thirty (30) days after
delivery of written notice of such breach by the terminating Party to the other
Party;


(iii) by the Sellers or Purchaser (provided, that the terminating Party is not
then in breach of any representation, warranty, covenant or other agreement
contained herein in any material respect, after excluding any effect of
materiality or Seller Material Adverse Effect or Purchaser Material Adverse
Effect qualifications set forth in any such representation or warranty) if there
shall have been a failure to perform or comply with any of the applicable
covenants or agreements set forth in this Agreement on the part of the other
Party in any material respect, such that a condition to the obligation of the
terminating Party to close the Transactions set forth in Article VIII or IX, as
applicable, cannot be satisfied and which failure by its nature cannot be cured
prior to the Termination Date or shall not have been cured within thirty (30)
days after delivery of written notice of such failure by the terminating Party
to the other Party;


(iv) by the Sellers or Purchaser, if the Closing or applicable Subsequent
Closing shall not have occurred by the Termination Date or such later date as
shall have been agreed to in writing by Purchaser and the Sellers; provided,
that no Party may terminate this Agreement pursuant to this Section 10.01(a)(iv)
if the failure of the Closing or such Subsequent Closing to have occurred on or
before the Termination Date was due to such Party’s willful breach of any
representation or warranty or material breach of any covenant or other agreement
contained in this Agreement; and


(v) by the Sellers or Purchaser if (A) final action has been taken by a
Governmental Entity whose approval is required in connection with this Agreement
and the Transactions, which final action (1) has become unappealable and (2)
does not approve this Agreement or the Transactions, (B) any Governmental Entity
whose approval or nonobjection is required in connection with this Agreement and
the Transactions has stated that it will not issue the required approval or
nonobjection, or (C) any court of competent jurisdiction or other Governmental
Entity shall have issued an order, decree, ruling or taken any other action
restraining, enjoining or otherwise prohibiting the Transactions and such order,
decree, ruling or other action shall have become final and unappealable.


(b) Either Party desiring to terminate this Agreement pursuant to Section
10.01(a) shall give written notice of such termination to the other Party.


Section 10.02 Effect of Termination. In the event of termination of this
Agreement pursuant to Section 10.01(a), (a) this Agreement shall forthwith
become void and have no further force, except that the provisions of this
Section 10.02, Section 12.01, Section 12.02, Section 12.03, Section 12.04,
Section 12.06, Section 12.07, Section 12.09, Section 12.11, Section 12.12,
Section
12.14 and Section 12.15, and any other Section which, by its terms, relates to
post-termination rights or obligations, shall survive such termination of this
Agreement and remain in full force and effect, (b) Purchaser shall return to the
related Seller all documents, information and other materials received from such
Seller or its representatives relating to Mortgage Servicing Rights, Mortgage
Loans or Servicing, and the Transactions, whether so obtained before or after
the execution hereof,




--------------------------------------------------------------------------------



without retention of copies thereof other than as required by applicable law or
as required by Purchaser’s bona fide internal record keeping and retention
policies and (c) such Seller shall reimburse Purchaser the related Purchase
Price paid by Purchaser for such Mortgage Servicing Rights, if any, within ten
(10) days following such failed Servicing Transfer Date unless Purchaser and
such Seller mutually agree to postpone the Servicing Transfer Date.
Notwithstanding the foregoing, the termination of this Agreement pursuant to
Section 10.01(a) shall not affect the rights of either Party with respect to any
liabilities incurred or suffered by such Party as a result of the breach by the
other Party of any of its representations, warranties, covenants or agreements
in this Agreement.
ARTICLE XI INDEMNIFICATION


Section 11.01 Indemnification by Seller.


Subject to the survival period set forth in Section 11.08, the related Seller
shall indemnify, defend and hold Purchaser and its Related Parties harmless from
and shall reimburse Purchaser and its Related Parties for any Losses suffered or
incurred by Purchaser or its Related Parties, that result from or arise out of:


(a)    Any breach of any representation or warranty contained in Article IV and
Article V by such Seller;


(b) Any non-fulfillment of any covenant or other obligation of such Seller
contained in this Agreement or the Interim Servicing Addendum; and


(c) Any failure by such Seller or any Originator or prior servicer to originate,
pool, sell, service or otherwise administer or conduct other related activities
with respect to any of the Mortgage Loans prior to each respective Servicing
Transfer Date in compliance with all Applicable Requirements;


provided, however, that notwithstanding anything to the contrary in this Section
11.01, or any other provision of this Agreement, no Seller has any obligation or
liability to indemnify the Purchaser or its Related Parties or hold them
harmless against any Losses that are caused by or are a result of the
Purchaser’s failure to subservice any Subserviced Mortgage Loan in accordance
with the applicable Subservicing Agreement prior to the related Servicing
Transfer Date (except to the extent such failure is caused by or results from
any such breach or failure by a Seller thereunder); provided, further, that no
Seller shall be responsible to Purchaser or its Related Parties for that
portion, if any, of any Loss that arises out of or results from Purchaser’s or
its designee’s failure to service any of the Mortgage Loans or Mortgage
Servicing Rights after each Servicing Transfer Date in compliance with all
Applicable Requirements (which such failure was not caused by a Seller’s breach
of its obligations under this Agreement or the Interim Servicing Addendum).
Purchaser shall notify the related Seller promptly after receiving written
notice of the assertion of any litigation, proceedings, governmental
investigations, orders, injunctions, decrees or any third party claims subject
to indemnification under this Agreement (each, a “Third Party Claim”), provided,
however the failure to give such notification will not affect the
indemnification provided hereunder unless such Seller is materially prejudiced
by such failure and had no actual knowledge of such Third Party Claim, and then
only to the extent of such prejudice. Unless otherwise agreed to by the Parties,
each Seller shall select separate counsel with the prior written consent of
Purchaser, which consent shall not be unreasonably




--------------------------------------------------------------------------------



withheld, and separately defend themselves. Any exercise of such rights by
Purchaser shall not relieve a Seller of its obligations and liabilities under
this Section 11.01 or any other provision of this Agreement. With respect to any
Third Party Claim subject to indemnification under this Agreement, Purchaser
agrees to cooperate and cause its Related Parties to cooperate in good faith
with the related Seller to ensure the proper and adequate defense of such Third
Party Claim.


Section 11.02 Indemnification by Purchaser.


Purchaser shall indemnify, defend and hold each Seller and its Related Parties
harmless from and shall reimburse such Seller and its Related Parties for any
Losses suffered or incurred by such Seller or its Related Parties that result
from or arise out of:


(a)    Any breach of a representation or warranty contained in Article VI by
Purchaser;


(b) Any non-fulfillment of any covenant or obligation of Purchaser contained in
this Agreement or in the Interim Servicing Addendum; and


(c) Any failure by Purchaser or its designee’s to service any of the Mortgage
Loans and Mortgage Servicing Rights after each Servicing Transfer Date in
compliance with all Applicable Requirements, except if and to the extent such
failure results from a breach of a representation, warranty or covenant by such
Seller or any prior act or omission of such Seller or any Originator or prior
servicer in violation of Applicable Requirements;


provided, however, that such Seller shall notify Purchaser promptly after
receiving written notice of the assertion of any Third Party Claim, provided,
however, that the failure to give such notification will not affect the
indemnification provided hereunder unless the Purchaser is materially prejudiced
by such failure and had no actual knowledge of such Third Party Claim, and then
only to the extent of such prejudice. Unless otherwise agreed to by the Parties,
the Purchaser shall select separate counsel with the prior written consent of
Seller, which consent shall not be unreasonably withheld, and separately defend
themselves. Any exercise of such rights by a Seller shall not relieve Purchaser
of its obligations and liabilities under this Section 11.02 or any other
provision of this Agreement. With respect to any Third Party Claim subject to
indemnification under this Agreement, each Seller agrees to cooperate in good
faith with Purchaser to ensure the proper and adequate defense of such Third
Party Claim.


Section 11.03 Cure or Repurchase.


(a) The applicable Seller shall pay to Purchaser the Purchase Price Recapture
Amount, minus the related portion of any remaining Document Holdback, if any,
with respect to any Mortgage Servicing Rights if the related Mortgage Loan is
required to be repurchased from an Investor within the period that is four (4)
years following the Sale Date or the Subsequent Sale Date, as applicable. In
addition to the Purchase Price Recapture Amount, such Seller shall reimburse
Purchaser for the related outstanding Advances that were previously reimbursed
to such Seller by Purchaser in accordance with Article III of this Agreement and
not recovered by Purchaser, or advances of the same type as the Advances that
were properly made by Purchaser after the applicable Servicing Transfer Date
that are made in accordance with Applicable Requirements and as to which
Purchaser is entitled to recovery, and shall be liable for indemnification for
any Losses as and to the extent otherwise provided in this Article XI.




--------------------------------------------------------------------------------



(b) The “Purchase Price Recapture Amount” is an amount equal to the product of
(i) the Bid Multiple, (ii) the Net Servicing Fee Rate, and (iii) the unpaid
principal of the related Mortgage Loan as of the date of payment of the Purchase
Price Recapture Amount; provided, for purposes of calculating the Purchase Price
Recapture Amount due and owing under Section 11.04(b) hereof, the unpaid
principal of the related Mortgage Loan shall be as of the earlier of (x) the
date of payment of the Purchase Price Recapture Amount or (y) December 31, 2015.


(c) Notwithstanding anything to the contrary in this Agreement, but subject to
Purchaser’s right to appeal any demands by any Investor and subject to
Purchaser’s right to indemnification under this Article XI, Purchaser
acknowledges and agrees that Purchaser shall be obligated to cure any Mortgage
Loan, if requested by the applicable Investor, if the cure is required by such
Investor directly results from or arises out of (i) Purchaser’s having breached
any representation, warranty, covenant, or other provision of this Agreement in
any respect, (ii) Purchaser’s having failed to service any Mortgage Loan in
accordance with Applicable Requirements, or (iii) any act or omission of
Purchaser (or any of its agents or representatives) which caused such Seller to
breach any Servicing Agreement in any respect.


Section 11.04 Subsequent Transfer Due to Repurchase.


(a) In the event a Seller is required to repurchase any Mortgage Servicing
Rights pursuant to Section 11.03 or otherwise, or requests a repurchase of
Mortgage Servicing Rights related to a Mortgage Loan pursuant to the terms of
this Agreement, on the next available Investor transfer date or such other date
as agreed to by Purchaser and such Seller, such Seller shall deliver to
Purchaser the related Purchase Price Recapture Amount and any other amounts to
which Purchaser may be entitled under this Agreement in connection with a
repurchase and Purchaser shall transfer the Mortgage Servicing Rights with
respect to such Mortgage Loan to such Seller. Upon such date, the Purchaser
shall fully release its ownership interest in such Mortgage Servicing Rights and
will have no claim to ownership of or any other interest in such Mortgage Loan;
provided that Purchaser will subservice any such repurchased Mortgage Loans
pursuant to an existing Subservicing Agreement.


(b) Prior to December 31, 2015, the Parties shall use commercially reasonable
efforts to cooperate in identifying any Mortgage Loans that require a reduction
of the principal balance or interest rate due to servicing errors not caused by
Purchaser and the related Seller shall pay to Purchaser the related Purchase
Price Recapture Amount with respect to such Mortgage Loans.


(c) In the event a Seller or an Affiliate of a Seller is required to repurchase
any Mortgage Loans pursuant to the applicable Servicing Agreements, on the next
available Investor transfer date, if applicable, or such other date as agreed to
by Purchaser and such Seller, such Seller shall deliver to Purchaser the related
Purchase Price Recapture Amount and the Purchaser shall transfer or cooperate in
the transfer, as applicable, of the Mortgage Loan to Seller. Upon such date, the
Purchaser shall fully release its ownership interest in the Mortgage Servicing
Rights with respect to such Mortgage Loan and will have no claim to ownership of
or any other interest in such Mortgage Loan, and shall recognize the respective
Seller as the owner of such Mortgage Loan and related Mortgage Servicing Rights;
provided that Purchaser will subservice any such repurchased Mortgage Loans
pursuant to an existing Subservicing Agreement.






--------------------------------------------------------------------------------



(d) In the event that a Seller repurchases any Mortgage Loans, the Purchaser
agrees to use commercially reasonable efforts cooperate with such Seller, and
any party designated as the successor servicer or subservicer, in transferring
the applicable Servicing to such successor servicer and/or in transferring the
Mortgage Loan to such Seller, at such Seller’s expense. The Seller shall be
responsible for notifying the related Mortgagors of any transfer of Servicing in
accordance with the Applicable Requirements. On or before the date upon which
Servicing is transferred from the Purchaser to any successor servicer, with
respect to one or more of the Mortgage Servicing Rights related to a Mortgage
Loan and/or the Mortgage Loan is transferred to a Seller, as applicable and as
described in the preceding paragraphs of this Section 11.04 (the “Subsequent
Transfer Date”), the Purchaser shall prepare, execute and deliver to the
successor servicer any and all reasonably necessary Mortgage Loan Documents,
data tapes, and other instruments necessary or appropriate to effect the
purposes of Servicing, and shall deliver all custodial and escrow funds related
to such Mortgage Loans. The Purchaser shall reasonably cooperate with the
respective Seller and such successor servicer in effecting the transfer of the
Purchaser’s responsibilities and rights hereunder with respect to one or more of
the Mortgage Servicing Rights related to a Mortgage Loan and/or Mortgage Loans.
The respective Seller shall bear all costs and expenses reasonably related to
the transfer of such Mortgage Loans (including with regard to assignments
(including in the case of any deficient assignments that are re-sent for
recordation by Purchaser)). Notwithstanding the foregoing, the Parties may agree
to the continued servicing or subservicing of any related Mortgage Loan by
Purchaser or an Affiliate thereof on behalf of the respective Seller, commencing
on such Subsequent Transfer Date, pursuant to any existing or new servicing or
subservicing agreement with such Seller. In such event, the respective Seller
shall not be required to notify related Mortgagors of the transfer of servicing
or deliver to such Seller such Mortgage Loan Documents, data tapes, or other
instruments, custodial or escrow funds, to the extent agreed by the Parties.


Section 11.05 Subserviced Mortgage Loans. With respect to the transfer of the
Subserviced Mortgage Loans pursuant to this Agreement, Nationstar agrees that it
will cooperate with the Sellers to the extent required by the applicable
Subservicing Agreement.


Section 11.06 Other Indemnification Provisions.


Other than to seek to compel performance a Party’s obligations under the
Agreement, the indemnification and cure and repurchase provisions of this
Article XI shall be the sole and exclusive remedies of each Party and their
respective Related Parties (a) for any breach of any representation, warranty,
covenant or agreement by the other Party contained in this Agreement and (b)
arising out of the transactions contemplated by this Agreement, either under
this Agreement, at law or in equity. For the avoidance of doubt, the right of
any Person to receive an indemnification payment or payment in connection with a
repurchase under this Article XI (except with respect to the Document Holdback)
shall not create a right to offset against such indemnification or repurchase
payment any fee or payment payable by such Person under this Agreement;
provided, however, that such Person shall have a right to offset against such
payment any such fee or payment payable by such Person under this Agreement to
the extent that such payment (i) has been agreed to by the Parties in writing or
(ii) has been determined pursuant to a final and nonappealable award or decision
by a court of competent jurisdiction.






--------------------------------------------------------------------------------



Section 11.07 Reserved.


Section 11.08 Survival.


All of the representations and warranties of each Seller contained in Article IV
and Article V and the indemnification obligations of each Seller contained in
Article XI shall survive for a period of four (4) years following the Sale Date
or Subsequent Sale Date, as applicable; provided, however, that the
representations set forth in Sections 4.01, 4.02, 4.03 and 5.01(b)(i) shall
survive indefinitely. All of the representations and warranties of Purchaser
contained in Article VI and the indemnification obligations of Purchaser
contained in Article XI, shall survive for a period of four (4) years following
the Sale Date or Subsequent Sale Date, as applicable; provided, however, that
the representations set forth in Sections 6.01 and 6.02 shall survive
indefinitely.
ARTICLE XII MISCELLANEOUS


Section 12.01 Costs and Expenses.


Each of the Parties hereto shall bear its own fees, expenses and commissions of
financial, legal and accounting advisors and other outside consultants incurred
in connection with the due diligence, negotiation and execution of this
Agreement and the Transactions. In addition, each Seller shall be responsible
for all costs, fees and expenses relating to: (i) file shipping costs and image
transfer costs in connection with the sale of the Mortgage Servicing Rights
contemplated herein; (ii) the costs of substituting Purchaser as a plaintiff;
(iii) all registration fees or transfer costs assessed by MERS to reflect the
transfer of the Mortgage Loans registered with MERS; (iv) transfer fees and
expenses (including, for the avoidance of doubt, legal fees) imposed or incurred
by the applicable Investor or rating agencies to process a request for Servicing
Agreement Consent; (v) except as provided in Section 7.19, all fees and expenses
of each Seller’s Custodian to transfer the Mortgage Loans to the Purchaser’s
Custodian, if applicable; and (vi) the filing of transfers of claims by
Purchaser as provided in Section 7.03(d). Purchaser shall be responsible for all
fees, costs and expenses relating to the retention of a back-up servicer that
the applicable Investor may require as a condition to providing a Servicing
Agreement Consent, as well as, except as otherwise set forth in this Agreement,
all costs and expenses pertaining to conduct of the Servicing by Purchaser
following its consummation of the Transactions.


Section 12.02 Confidentiality.


Each Party understands that certain information which it has been furnished and
will be furnished in connection with the Transactions, including information
concerning business procedures, servicing fees or prices, Non Public Personal
Information and/or Personally Identifiable Financial Information (as those terms
are defined in Sections 573.3(n) and (o) of the Office of Thrift Supervision
Regulations on Privacy of Consumer Information published at 12 C.F.R. Chapter V
implementing Title V of the Gramm-Leach-Bliley Act), policies or plans of the
other Party or any of its Affiliates, is confidential and proprietary, and each
Party agrees that it will maintain the confidentiality of such information and
will not disclose it to others (except for its Affiliates and its and their
respective directors, managers, officers, employees, financing sources, agents,
representatives and advisors who have a need to know such information) or use
it, except in connection with the proposed acquisition contemplated by this
Agreement or as such Party reasonably determines necessary as a part of its
filing of Securities and Exchange Commission




--------------------------------------------------------------------------------



Forms 8-K, 10-Q or 10-K as related to disclosures to investors, without the
prior written consent of the Party furnishing such information (and provided in
connection with such Securities and Exchange Commission filings, the Party
intending to disclose such information shall provide the other Party with drafts
of the relevant portions of such filings sufficiently in advance of such filing
to allow the other Party a reasonable opportunity to review and comment, and
shall reasonably consider the comments provided by the other Party). Information
which is generally known in the industry concerning a Party or among such
Party’s creditors generally or which has been disclosed to the other Party by
third parties who have a right to do so shall not be deemed confidential or
proprietary information for these purposes (provided, however that the public
announcement of such information may be subject to Section 12.14, as provided
therein). If Purchaser, any of its Affiliates or any officer, director, employee
or agent of any of the foregoing is at any time requested or required to
disclose any information supplied to it in connection with the Transactions,
Purchaser agrees to provide the related Seller with prompt notice of such
request(s) so that such Seller may seek an appropriate protective order and/or
waive Purchaser’s compliance with the terms of this Section 12.02. If a Seller,
any of its Affiliates or any officer, director, employee or agent of any of the
foregoing is at any time requested or required to disclose any information
supplied to it in connection with the Transactions, such Seller agrees to
provide Purchaser with prompt notice of such request(s) so that Purchaser may
seek an appropriate protective order and/or waive such Seller’s compliance with
the terms of this Section 12.02. Notwithstanding the terms of this Section
12.02, if, in the absence of a protective order or the receipt of a waiver
hereunder, the Purchaser or a Seller is nonetheless, in the opinion of its
counsel, compelled to disclose information concerning the other Party to any
tribunal or else stand liable for contempt or suffer other censure or penalty,
the Purchaser or such Seller may disclose such information to such tribunal
without liability hereunder. If the proposed acquisition is not consummated,
each Party agrees to promptly return to the other, immediately upon request, all
confidential materials, and all copies thereof, which have been furnished to it
in connection with the Transactions.


Section 12.03 B rok er’s Fe es .


Each Party hereto represents and warrants to the other that it has made no
agreement to pay any finder’s, agent’s, broker’s or originator’s fee arising out
of or in connection with the subject matter of this Agreement.


Section 12.04 Notices.


All notices, requests, demands and other communications which are required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been given if personally delivered or sent by registered or
certified mail, return receipt requested, postage prepaid or by prepaid
overnight delivery service:


(a)    If to the Purchaser, to: Nationstar Mortgage LLC
350 Highland Drive
Lewisville, Texas 75067
Attention: General Counsel


With a copy to:    Nationstar Mortgage LLC
350 Highland Drive
Lewisville, Texas 75067
Attn: Amar Patel




--------------------------------------------------------------------------------



If to Springleaf, to:    Springleaf Finance Corporation
601 NW Second Street
PO Box 59
Evansville, IN 47708-0059
Attn: Rhonda Jenkins (Asst. Treasurer) E: rhonda.jenkins@springleaf.com
T: (812) 461-2725


With a copy to:    Springleaf Finance Corporation
601 N.W. Second Street
Evansville, IN 47708
Attn: General Counsel


If to MorEquity, to:    MorEquity, Inc.
601 NW Second Street
PO Box 59
Evansville, IN 47708-0059
Attn: Rhonda Jenkins (Asst. Treasurer) E: rhonda.jenkins@springleaf.com
T: (812) 461-2725




or to such other address as Purchaser or a Seller shall have specified in
writing to the other.


Section 12.05 Waivers.


Either Purchaser or a Seller may, by written notice to the other:


(a)    Extend the time for the performance of any of the obligations or other
transactions of the other; and


(b)    Waive compliance with or performance of any of the terms, conditions,
covenants or obligations required to be complied with or performed by the other
hereunder.


The waiver by Purchaser or a Seller of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other subsequent
breach.


Section 12.06 Entire Agreement; Amendment.


This Agreement and the Transaction Documents constitute the entire agreement
between the Parties with respect to the sale of the Purchased Assets and
supersede all prior agreements with respect thereto. This Agreement may be
amended only in a written instrument signed by the Sellers and Purchaser.


Section 12.07 Binding Effect.


This Agreement shall inure to the benefit of and be binding upon the Parties
hereto and their successors and assigns. Nothing in this Agreement, express or
implied, is intended to confer on any Person other than the Parties hereto and
their successors and assigns, any rights, obligations, remedies or liabilities.




--------------------------------------------------------------------------------



Section 12.08 Headings.


Headings on the Articles and Sections in this Agreement are for reference
purposes only and shall not be deemed to have any substantive effect.


Section 12.09 Applicable Law.


This Agreement shall be construed in accordance with the laws of the State of
New York and the obligations, rights and remedies of the Parties hereunder shall
be determined in accordance with the laws of the State of New York applicable to
contracts executed in and to be performed in that state, except to the extent
preempted by Federal law. The Parties agree to waive trial by jury in the event
of any dispute under this Agreement.


Section 12.10 Joint and Several Liability.


The Parties hereby acknowledge and agree that each Seller is jointly and
severally liable to Purchaser for all representations, warranties, covenants,
obligations and liabilities of the Sellers hereunder.


Section 12.11 Incorporation of Exhibits and Schedules.


The Exhibits and Schedules hereto shall be incorporated herein and shall be
understood to be a part hereof as though included in the body of this Agreement.


Section 12.12 Counterparts.


This Agreement may be executed in counterparts, each of which, when so executed
and delivered, shall be deemed to be an original and all of which, taken
together, shall constitute one and the same agreement.


Section 12.13 Severability of Provisions.


If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or of the rights of the Parties hereto.


Section 12.14 Public Announcement.


No public release or statement concerning the subject matter of this Agreement
shall be made by either Party or any of their respective Affiliates or
representatives without the express written consent and approval of the other
Party, except as required by applicable law, including the Securities Exchange
Act of 1934, judicial and administrative judgments, orders or remediation plans,
or any listing agreement with or rules of any stock exchange, in which case the
Party required to make the release or announcement shall notify the other Party
and, to the extent possible, allow the other Party reasonable time to comment on
such release or announcement in advance of such issuance, and such public
release or statement shall further be subject to Section 12.02, if applicable.
The Parties shall use all reasonable efforts to (a) develop a joint
communications plan; (b) ensure that all public releases (or portions thereof)
and other public statements with respect to the Transactions shall be consistent
with such joint communications plan and (c) unless otherwise




--------------------------------------------------------------------------------



required by applicable law, judicial and administrative judgments, orders or
remediation plans, or any listing agreement with or rules of any stock exchange,
to consult with each other before issuing any public release or otherwise making
any public statement with respect to the Transaction Documents or the
Transactions.


Section 12.15 Assignment.


Neither Party may assign or subcontract all or any part of this Agreement, or
any interest herein, without the prior written consent of the other party, and
any permitted assignee shall assume the assignor’s obligations under this
Agreement; provided, that, notwithstanding the foregoing, Purchaser shall be
permitted to assign (a) its rights and interests in (x) following the applicable
Servicing Transfer Date, the Advances and (y) following the applicable Sale Date
or Subsequent Sale Date, the Mortgage Servicing Rights, in each case to be
acquired hereunder to any of its financing sources as collateral security and
(b) following the completion of the transactions, subject to and in compliance
with Section 7.26 hereof, this Agreement and any or all rights or obligations
hereunder (including Purchaser’s rights to purchase the Purchased Assets) to one
or more Affiliates of Purchaser, but in either case, no such assignment shall
relieve Purchaser of its obligations hereunder.


Section 12.16 Conflicts between Transaction Documents.


In the event of any conflict, inconsistency or ambiguity between the terms and
conditions of this Agreement (including, for the avoidance of doubt, the Interim
Servicing Addendum) and any Transfer Confirmation, the terms of this Agreement
shall control.


Section 12.17 No Third-Party Beneficiaries.


Except as provided in Section 7.09(b) relating to Mortgagors, and the provisions
of Sections
11.01 and 11.02 relating to Purchaser’s Related Parties and each Seller’s
Related Parties, respectively, this Agreement is for the sole benefit of the
Parties and their respective successors and permitted assigns, and nothing
herein expressed or implied shall give or be construed to give to any Person,
other than the Parties and such respective successors and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement. For the avoidance of doubt, each Seller and Purchaser acknowledge and
agree that Mortgagors are not third party beneficiaries of this Agreement,
except, if and to the extent required by Applicable Requirements, for the first
two sentences of Section 7.09(b).


Section 12.18 Disclosures.


Pursuant to this Agreement, certain Schedules and Exhibits hereto contain
disclosures that are necessary or appropriate either in response to an express
disclosure requirement contained in a provision hereof or as an exception to one
or more representations or warranties contained in Article V or to one or more
of the covenants of each Seller contained in this Agreement. Notwithstanding
anything to the contrary herein, or in such disclosures, the inclusion of an
item in such disclosures shall not be deemed an admission by a Seller that such
item represents a material exception or event, state of facts, circumstance,
development, change or effect, or that such item has or will result in a Seller
Material Adverse Effect.






[signatures on following page]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned Parties to this Agreement has caused
this Agreement to be duly executed in its corporate name by one of its duly
authorized officers, all as of the date first above written.


NATIONSTAR MORTGAGE LLC Purchaser




By: /s/ Amar Patel      Name: Amar Patel      Title: EVP     










SPRINGLEAF FINANCE CORPORATION
a Seller




By: /s/ David R. Schulz
Name: David R. Schulz
Title: Treasurer and Vice President








MOREQUITY, INC. a Seller




By: /s/ David R. Schulz      Name: David R. Schulz          Title: Treasurer and
Vice President     






















































82579762\V-14    [Mortgage Servicing Rights Purchase and Sale Agreement]




--------------------------------------------------------------------------------





EXHIBIT A


CONTENTS OF MORTGAGE LOAN SCHEDULE [actual schedule delivered electronically]


ALL
LOANS
 
 
 
 
1.
Loan_Num
Loan Number/ID
100100
Text
2.
Orig_Bal
Original Loan Amount
100,000
Number
3.
Note_Type
To distinguish Conventional, Conventional with PMI, etc
CONV with
PMI
Text
4.
UPB
Current Principal Balance
100,000
Number
5.
Orig_PI
Original Monthly P&I
1,200
Number
6.
PI_Pmt
Current Monthly P&I Payment (IF DIFFERENT FROM ORIGINAL)
1,250
Number
7.
TI_Pmt
[T&I Constant (added to monthly payment) ($) for escrowed loans
290
Number
8.
Total_Pmt
Total Payment (T&I + P&I)
1,200
Number
9.
Escrow_Flag
Paying Escrow or Not
Y
Text
10.
Escrow_Bal
Escrow Balance (current total)
20,000
Number
11.
Escrow_Adv_Bal
Escrow Advance Balance (only advances for escrowed loans)
2,000
Number
12.
Orig_Stated_Term
Original Term (Balloon Term)
360
Number
13.
Orig_Term
Amortization Term
480
Number
14.
Current Balloon_Flag
Current Balloon Flag
Y
Text
15.
Original Balloon_Flag
Original Balloon Flag
 
 
16.
PRODUCTCD
Loan Product Type (5/6 ARM, Fixed 30, Balloon 15/30….etc)
5/6 ARM
Text
17.
First_Pmt_Dt
First Payment (Due) Date
2/1/2007
Date
18.
Int_Paid_To_Dt
Paid Through Date
2/1/2008
Date
19.
Maturity_Dt
Maturity Date
1/1/2037
Date
20.
Orig_Dt
Origination Date
1/1/2007
Date
21.
Orig_Rate
Original Note Rate
6.525
Number
22.
Note_Rate
Current Interest Rate
6.625
Number
23.
Sfee_Net
Serving Fee
0.375
Number







--------------------------------------------------------------------------------





ALL LOANS
 
 
 
 
24.
State
Property State
NY
Text
25.
Zip_Code
Property Zip Code
10010
Text
26.
Prop_Type
Property Type (e.g. SFD, Condo, etc.)
SFR
Text
27.
Lien_Type
Lien Position
1
Text
28.
Orig_LTV
Original LTV
85
Number
29.
Orig_LTV_Combined
Combined LTV
100
Number
30.
Appraised_Value
Appraisal Value
120,000
Number
31.
Loan_Purpose
Loan Purpose
Purchase
Text
32.
Owner_Occup
Occupancy Type Code
Primary
Text
33.
Doc_Type
Documentation Type
Full Doc
Text
34.
DOT Hist
 
 
 
35.
FICO
Borrower FICO Scores
720
Number
36.
Prepay_Penalty_Term
Prepayment Penalty Period/Term
3
Number
37.
Orig_Non_Amort_Term
Interest Only period (if any, in months)
120
Number
38.
IO_Flag
Interest only Indicator
Y
Text
39.
Fcl_Flag
Foreclosure Flag
N
Text
40.
Bk_Flag
Bankruptcy Flag
N
Text
41.
Data_Dt
Data As of Date
1/1/2008
Date
42.
SD_Loan_Status
S&D Loan Status (REO, Payment Plan, Current, DQ, Short-Sale….)
REO
Text
43.
ARM Margin
 
 
 
44.
ARM Life Floor
 
 
 
45.
ARM Life Ceiling
 
 
 
46.
ARM Index
 
 
 
47.
ARM Init PD Cap
 
 
 
48.
ARM PD Rate Cap
 
 
 
49.
ARM PD Rate Floor
 
 
 
50.
ARM First Rate Chg Dt
 
 
 







--------------------------------------------------------------------------------





ALL LOANS
 
 
 
 
51.
ARM Nxt Rate Chg Dt
 
 
 
52.
ARM Next Pmt Chg Dt
 
 
 
53.
ARM NegAM Flag
 
 
 
54.
T&I Advances
[Escrow Balance plus Add-ons]
 
 
55.
Corporate Advances All
 
 
 
56.
Corporate Advances Advance
Only
 
 
 
57.
Transfer Date SSRVID
 
 
 
58.
High Cost / Section 32 Loan
 
 
 
59.
T&I Non-Escrowed Balance
T&I Advance Balance (only advances for non-escrowed loans))
 
 







--------------------------------------------------------------------------------



EXHIBIT A-1


ESTIMATED PURCHASE PRICE COMPUTATION WORKSHEET




Number of Loans


Unpaid Principal Balance as of     month-end        $ Net Servicing Fee
Rate        X    % Bid Multiple        X    %
Product of Unpaid Principal Balance, Bid Multiple and Net Servicing Fee
Rate    $ Total Estimated Purchase Price    $


Completed By: [     ]    Phone Number: [     ] WIRE INSTRUCTIONS


Bank Name:    [_        ] ABA Number:    [    ] Account Name:    [    ] Account
Number    [    ]
Reference:    [ ] MSR Sale [    /    /    ]


















































82579762\V-14    A-1








--------------------------------------------------------------------------------



EXHIBIT A-2


PURCHASE PRICE COMPUTATION WORKSHEET




Number of Loans


Unpaid Principal Balance as of     month-end        $ Net Servicing Fee
Rate        X    % Bid Multiple        X    %
Product of Unpaid Principal Balance, Bid Multiple and Net Servicing Fee
Rate    $ Total Purchase Price    $
Remaining Purchase Price    $


Completed By: [     ]    Phone Number: [     ] WIRE INSTRUCTIONS


Bank Name:
[
 
]
 
ABA Number:
[
]
 
 
 
Account Name:
[
]
 
 
 
Account Number
[
]
 
 
 
Reference:
[
] MSR Sale [ /
/
]





































8A25-792762\V-14




--------------------------------------------------------------------------------



EXHIBIT B


FORM OF TRANSFER CONFIRMATION




[DATE]
[ ]
[ ]
[ ]
Attention: General Counsel


Re:    Transfer Confirmation


Ladies and Gentlemen:


This transfer confirmation (the “Transfer Confirmation”) among Nationstar
Mortgage LLC (the “Purchaser”) and Springleaf Financial, Inc. (“Springleaf”),
and, solely with respect to the Excepted Servicing Agreement, MorEquity, Inc.
(“MorEquity” together with Springleaf, collectively referred to the "Sellers"
and each a "Seller") and sets forth our acknowledgement, pursuant to which the
Purchaser is accepting responsibility for the Servicing, and each Seller is
transferring the Servicing of those certain Mortgage Loans identified on
Schedule 1 hereto (and only those certain Mortgage Loans so identified),
effective as of the date of this Transfer Confirmation, which notwithstanding
anything to the contrary in the Agreement shall be the “Servicing Transfer Date”
for such Servicing and the related Mortgage Loans and Mortgage Servicing Rights.


The transfer of the Servicing as contemplated herein shall be governed by that
certain Mortgage Servicing Rights Purchase and Sale Agreement dated as of August
[4], 2014, among the Sellers and the Purchaser (the “Agreement”).


All exhibits hereto are incorporated herein in their entirety. In the event
there exists any inconsistency between the Agreement (including, for the
avoidance of doubt, the Interim Servicing Addendum) and this Transfer
Confirmation, the Agreement shall be controlling notwithstanding anything
contained in this Transfer Confirmation to the contrary. All capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Agreement.


Kindly acknowledge your agreement to the terms of this Transfer Confirmation by
signing in the appropriate space below and returning this Transfer Confirmation
to the undersigned. Facsimile or electronically imaged signatures shall be
deemed valid and binding to the same extent as the original.


[signatures on following page]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned Parties to this Agreement has caused
this Transfer Confirmation to be duly executed in its corporate name by one of
its duly authorized officers, all as of the date first above written.


NATIONSTAR MORTGAGE LLC Purchaser




By:
Name:
Title:










SPRINGLEAF FINANCE CORPORATION
a Seller




By:
Name:
Title:








MOREQUITY, INC. a Seller




By:
Name:
Title:






--------------------------------------------------------------------------------



EXHIBIT C


RESERVED






--------------------------------------------------------------------------------



EXHIBIT D


FORM OF CLOSING CERTIFICATE




I,    , the of [Springleaf Finance
Corporation (“Seller”)][[MorEquity, Inc.] ("Seller")],[ Nationstar Mortgage LLC]
(the “Purchaser”), pursuant to Section [8.05][9.04] of the Mortgage Servicing
Rights Purchase and Sale Agreement among Springleaf Finance Corporation,
MorEquity, Inc. and Nationstar Mortgage LLC, dated as of August [4], 2014 (the
“Agreement”), hereby certify on behalf of the [Seller][Purchaser] that, in each
case as of the date hereof:


(i) [Each of the Seller’s representations and warranties made in Article IV and
Article V
of the Agreement are true and correct in all material respects;]


(i) [Each of the Purchaser’s representations and warranties made in Article VI
of the
Agreement are true and correct in all material respects;]


(ii) All of the terms, covenants, conditions and obligations of the Agreement
required to be complied with and performed by the [Seller][Purchaser] at or
prior to the date hereof have been duly complied with and performed in all
material respects.


(iii) I am authorized to execute this Certificate on behalf of the
[Seller][Purchaser].


IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
[_ ].








By:      Name:
Its:








--------------------------------------------------------------------------------



EXHIBIT E


SERVICING TRANSFER INSTRUCTIONS [attached]






--------------------------------------------------------------------------------































Nationstar Mortgage LLC (“NSM”)


Servicing Transfer Instructions (STI's)


[a105newimage1.gif]


















































01 August 2014






--------------------------------------------------------------------------------







General Requirements


Critical Cut-off Dates


• The Retiring Servicer will abide by critical cut-off dates for outgoing
documentation, incoming documentation, bankruptcy activity and valuations.
(Refer to Exhibit “F”)


Investor Transfer
Requirements


The Retiring Servicer will submit, as mandated by the investor, the following
transfer forms: FNMA (Form 629) 30 days prior to Servicing Transfer Date
FHLMC (Form 981): 30 days prior to Servicing Transfer Date
USDA (Form RD 1980-11): 30 days prior to Servicing Transfer Date GNMA (Form
11706): 60 days prior to Servicing Transfer Date GNMA (Form 11707): 60 days
prior to Servicing Transfer Date
HUD/FHA: Change of Servicer and Holder # in FHA Connection to Nationstar
Mortgage, LLC
no later than 5 days from the cut-off date. NSM HUD ID number 26450.


Goodbye Letters


• 15 days prior to the Transfer Date, the Retiring Servicer will mail the
borrower a RESPA compliant Goodbye Letter. The required Goodbye Letter
information for Nationstar Mortgage, LLC can be found in the exhibits section of
this document.
(Refer to Exhibit “A”)
• 2 business days prior to the Goodbye Letter mailing date, the Retiring
Servicer will provide a
Goodbye Letter Sample for review and approval.
• The Retiring Servicer will advise the borrower that any existing Optional
Insurance and ACH will be discontinued on the Servicing Transfer Date.
Additionally, the Goodbye Letter must inform the borrower to contact Nationstar
for future coverage options and/or ACH setup.
• For borrowers who are in active loss mitigation, the Goodbye Letter must
inform the borrower
that their loss mitigation request will remain active, that documentation will
be transferred to
Nationstar and inform the borrower that Nationstar will decision their workout
option.
• 1 day prior to the Goodbye Letter mailing date, the Retiring Servicer will
provide an electronic mailing manifest. The manifest must include the following
fields: borrower name, mailing address, property address, loan number, letter
date and transfer date.
• The Retiring Servicer is responsible for sending a retraction letter to any
borrower who is sent
a Goodbye Letter in error.
• Goodbye Letters for each transferred loan must be included in the image file
and delivered to
Nationstar Mortgage, LLC.


Correspondence received after transfer


• All correspondence, insurance renewals, cancellation notices, customer
inquiries, etc. received by the Retiring Servicer after the Servicing Transfer
Date must be identified with the Retiring Servicer’s loan number and forwarded
to Nationstar Mortgage, LLC via overnight delivery within 5 days of receipt.
• All Qualified Written Responses, received by the Retiring Servicer, after the
Servicing
Transfer Date must be forwarded to Nationstar Mortgage, LLC via overnight
delivery within 2 days of receipt.


IRS Reporting


• For any period prior to the Servicing Transfer Date, the Retiring Servicer
will prepare and report all tax forms/documents to the Borrower and Internal
Revenue Service (IRS).


Credit Bureau Reporting


• The Retiring Servicer will notify all Credit Bureaus of the servicing transfer
via monthly transmission no later than 30 calendar days following the Servicing
Transfer Date.











Page 1 of 29




--------------------------------------------------------------------------------







Power of Attorney


• The Executed POA must be received no later than the sale date.
• Nationstar requires 50 originals of the POA document.
• The POA may not have an expiration date of less than 1 year from the sale
date.
• The Retiring Servicer must provide the direct counterparty for renewal of the
POA document.


MERS/Non-MERS


• The Retiring Servicer must create a TOB (Transfer of Beneficial Rights) and/or
TOS (Transfer of Servicing), as applicable, to Nationstar Mortgage, LLC 5 days
following the transfer date.
• The Retiring Servicer must ensure that the following information is accurately
transmitted to
MERS: (1) NSM Org ID, (2) Quality Review Flag (3) Sale & Transfer Date, (4)
Recording
Information.
• The Retiring Servicer must be able to provide a full legal entity chain behind
each legal owner/investor. For example: “As successor by merger” or “As
successor by acquisition”
• For loans not in MERS, Nationstar Mortgage, LLC will prepare and file any and
all required
assignments at cost to the Retiring Servicer.
• For loans in which Assignments are prepared by the Retiring Servicer, it is
expected that copies of the Assignments will be furnished with Δ (Delta) File
Images.


Litigation/Mediation


• In the event the Retiring Servicer receives notification of
Litigation/Meditation related to any loan within the transfer population, the
Retiring Servicer will give written notification to Nationstar Mortgage, LLC
within 5 business days of such notification.
• The Retiring Servicer should refer to their PSA for any legal requirements for
loans with
Litigation/Mediation.


MSR Valuation
Requirements


• During the Interim Servicing Period, the Retiring Servicer will provide
on-going MSR Valuation Reporting on the 5th business day of each month. The
report should cover the prior month period, until the Servicing Transfer has
been completed. Required data elements are outlined in the Exhibits Section of
this document.
(Refer to Exhibit “J”)


Uninsured Loans


• Nationstar Mortgage, LLC does not purchase Uninsured Government Loans. All
uninsured loans must be removed from the transfer population.


Custom Reporting


• The Retiring Servicer must inform Nationstar Mortgage, LLC of any custom
reporting requirements 30 days prior to the Servicing Transfer Date.

































Page 2 of 29




--------------------------------------------------------------------------------







Payment Processing


Monthly Payments Received Post-Transfer Date


• 30 days prior to the transfer date, the Retiring Servicer will provide a copy
of their current payment coupon to Nationstar Mortgage, LLC.
• No later than the MSR Sale Date, the Retiring Servicer will provide Nationstar
Mortgage, LLC
with a Power of Attorney to endorse checks on behalf of the Retiring Servicer.
(If not already covered by any other Power of Attorney)
• For a period of 60 days following the Release Date, the Retiring Servicer will
forward all daily
payments received by overnight delivery. (Refer to Exhibit “A”)
• All funds transferred by electronic means must include a funds description
with date of receipt information. Additionally, NSM requires that a detail of
daily payments wired be emailed to: cash.wires@nationstarmail.com.
• All physical checks must be accompanied with:
(1) A detailed manifest including the Retiring Servicer’s loan number on the
upper right-hand corner
(2) Date-stamp
(3) Endorsement as follows:


Pay to the order of Nationstar Mortgage, LLC without recourse


By


(Name of Signer) (Title of Signer) (Name of Company)




Non-Monthly Payments Received Post-Transfer Date


• The purpose of the check/wire must be clearly identifiable as to its purpose
(e.g. tax refund, loss draft, payment of special insurance, principal payment,
etc.)
• All checks must be accompanied with a detailed manifest along with the
Retiring Servicer’s
loan number on the upper right-hand corner. Additionally, the check should be
properly endorsed, as seen above.
• All funds received by electronic means must include a funds description with
date of receipt
information. Additionally, NSM requires that a wire detail be emailed to:
cash.wires@nationstarmail.com.


NSF/Stop Payments after Transfer Date


• Prior to requesting reimbursement from Nationstar Mortgage, LLC, the Retiring
Servicer
must present the borrower’s check twice to the bank for good funds.
• The Retiring Servicer to provide the original returned or dishonoured payment,
along with a copy of the debit advice within 20 days of receiving the notice.
The notice should clearly reflect the reason the payment was dishonoured (e.g.
NSF, Stop Payment, etc.). For dishonoured Payments, adequate proof should be
provided indicating the bank rejected the draft.
• Retiring Servicer to provide Payment History from point of the dishonoured
payment to the
Transfer Cut-off Date.
• Nationstar Mortgage, LLC will reimburse the Retiring Servicer for the
dishonoured payments funds within 20 days of receipt of required documentation.



















Page 3 of 29




--------------------------------------------------------------------------------







Payoff Funds Received
Post-Transfer Date


• The Retiring Servicer will be responsible (including recordation) for all
mortgage loans that pay in full prior to the transfer date.
• All funds must be received within 24 hours from the time of receipt. NSM will
cover no more
than one day’s worth of per diem interest cost.
• All checks must be accompanied with a detailed manifest along with the
Retiring Servicer’s loan number on the upper right-hand corner. Additionally,
the check should be properly endorsed, as seen above.
• All funds received by electronic means must include a funds description with
date of receipt
information. Additionally, NSM requires that a wire detail be emailed to:
cash.wires@nationstarmail.com.


Misapplied Payments


• The party receiving a notice of misapplied payment, occurring after the
Transfer Date, will immediately notify the other party.
• Requests for corrections should be emailed to:
 payment.research@nationstarmail.com.
• Retiring Servicer will provide the payment history from the point of error to
the Transfer Cut- off Date and a copy of the cancelled check bearing the
endorsement of the Retiring Servicer responsible for the posting of the missing
funds.
• In the event a misapplied payment cannot be identified by either party and
said misapplied
payment has resulted in a mortgage account shortage, the Retiring Servicer will
reimburse Nationstar Mortgage, LLC within 20 days after receipt of written
demand by Nationstar Mortgage, LLC.
• Any check issued under provisions of this section must be accompanied by a
statement
indicating the purpose of the check, borrower name, subject property, and the
corresponding
Retiring Servicer and/or Nationstar Mortgage, LLC account number.

















































Page 4 of 29




--------------------------------------------------------------------------------







Data Requirements


Loan Level Data


• Nationstar requires that the Retiring Servicer provide a “Data Dictionary”,
which must include the following information: system codes, system code
descriptions, file names, field names, field descriptions, valid values and
field sizes for each field within the file.
• Loan Level Data files required:
(1) Master Data (Loan Level Data)
(2) Escrow (Escrowed Loan, Tax, Hazard, Loss Draft Handling & MI) (3) ARM (inc
Payment Option ARM’s, Buydown & HELOC)
(4) Bankruptcy (Active & Inactive) (5) Foreclosure (Active & Post)
(6) REO
(7) Claims (MI/GSE, USDA, FHA/VA)
• Data requirements for all Loan Level Data can be found in the Exhibits section
of this document. (Refer to Exhibit “D”)


Reports


• A list of required Reports, Report Descriptions and Data Requirements can be
found in the exhibits section of this document. (Refer to Exhibit “E”)


Method of Delivery


• All data transmissions from the Retiring Servicer to Nationstar Mortgage, LLC
must be made delivered electronically through a secure FTP site with PGP
encryption.


Due Dates


• The preliminary loan level data, reports and data dictionary are due no less
than 30 days from the Servicing Transfer Date.
• The final data sets and reports are due 1 business day following the cut-off
date (cut-off is
defined as the end of the investor reporting cycle).


Data Format
• Data files should be provided in either a fixed width format (ASC II TXT) or a
comma delimited format (ASC II CSV). If the fixed width format is used, then a
detailed file layout should accompany each file with the following:
(1) Filed Name
(2) Type/Attribute (to include decimal precision and implicit/explicit decimal
point representation.
(3) Starting Position
(4) Ending Position

































Page 5 of 29




--------------------------------------------------------------------------------





ARM Loan Validation
• 30 days prior to the Servicing Transfer Date, the Retiring Servicer will
provide a listing of all ARM Plan
Codes and ARM Index Code Definitions.
• 30 days prior to the Servicing Transfer Date, the Retiring Servicer will
provide 5 Note and ARM Rider
samples for each ARM Plan in the transfer.
• If Texas Home Equity loans are included in the transfer, a sample Note and ARM
Rider must be provided
for  each Texas Home Equity product.
• Pending (future) P&I changes must be provided, including changes for Payment
Option ARMs.
• Deferred Interest and Negative Amortization balance must be provided on any
Payment Option ARM’s
• Kansas State UCCC: Clearly identify if the loans fall into one of the three
categories below
- The note specifically reflects language that the loan is subject to the KS
UCCC, even if the other features of the loan would not make it fall into this
category;
- The APR at time of consummation was greater than 12.00%; or
- The interest rate is greater than the allowable statutory usury rate on the
date of the origination.
• Modified Terms: All step rate changes are required to be provided.
• SCRA: Clearly identify borrower receiving SCRA benefits based on due date.
Include Active Duty Start and
End Dates.
• TPR: Clearly identify any active TPR loans.
• Assumptions: Clearly identify any borrower currently going through the process
for assumption.
Also, identify all assumable loans.
• 203K: Clearly identify any active 203K loans and provide all documentation
associated.
• Conversion Options: Clearly identify any active ARMs with a conversion option.
• Balloon Resets: Clearly identify any balloons with a reset option/addendum.



Records/Files


Schema Approval & Image Testing


• The Retiring Servicer must provide their index schema (document type and
document description) and sample images at least 60 days prior to transfer. Test
images must include one sample document for each and every document type indexed
on the Retiring Servicer’s Imaging Platform.
• Nationstar Mortgage, LLC will provide test results back within 10 days of
receipt.















































Page 6 of 29




--------------------------------------------------------------------------------





Loan Comments & Payment History Requirements


•    These auxiliary files should cover the life of the loan.
•    At least 60 days prior to the Servicing Transfer Date, the Retiring
Servicer is required to provide a sample of their payment history and loan
comments file for review and approval by Nationstar Mortgage, LLC.
•    Transaction balances on the payment histories must agree with the balances
on the final trial
balance report.
•        Payment histories must exhibit the following characteristics: (1) Must
be in a customer friendly format
(2) Must be organized in chronological order
(3) Must include a running UPB
(4) May not be in an Excel Spreadsheet
(5) Must include the borrower’s name
(6) Must include the subject property address
(7) Must include the Retiring Servicer’s loan number
(8) Must be life-of-loan
•    For loans that are in default or in active loss mitigation, the Retiring
Servicer must provide the Loan Comments and Pay Histories, related to those
loans in their own distinct electronic files, under a separate cover for
priority ingestion.































































Page 7 of 29





--------------------------------------------------------------------------------







Invoice Requirements


• The Retiring Servicer must audit all invoices against corporate advances and
include an electronic, reconciled manifest within 5 days following the Servicing
Transfer date. Manifest must include:
• Previous Servicer Loan Number
• Document Type
• Invoice Number
• Invoice Amount
• Invoicing Payee
• Page Count of each document
• Filename of image
• Follow electronic image and imaging index requirement for invoice delivery
• File must be named Loan#-Inv# (EX: Loan4567-Inv8910)
• Microsoft Word and Excel files are not acceptable
Must be multi-paged single document TIF or PDF format
• At least 15 days prior to Servicing Release, the Retiring Servicer will notify
all vendors that effective with the Service Release date, all invoices must be
submitted to Nationstar Mortgage, LLC via LPS Invoice Management.
• The Retiring Servicer will request that assigned outside attorneys submit all
outstanding
invoices prior to the Transfer Date for payment and establish an invoice cut-off
date.
• For a period of 10 days following the Servicing Transfer Date, third parties
will not be able to submit invoices to LPS Invoice Management. During this time,
Nationstar Mortgage, LLC cannot accept manual invoices. Manual invoices
submitted during this time will be deemed as Non-Recoverable.
• NSM does not accept manual invoices from vendors eligible for LPS Invoice
Management.
• Pending invoices relating to any services ordered prior the Service Release
Date should be submitted to LPS Invoice Management within 15 days of Transfer.
• Any manual invoices (utility bills, etc.) should be forwarded to:
Non-REO Loans: Nationstar Property Preservation Team
REO Loans: Nationstar REO Team


All property preservation and inspection invoices will need the information
below:


• Loan information (Borrower name, property address, NSM loan number)
• Invoice number
• Invoice Submit Date
• Invoice Paid Date
• Work Order date
• Order Completed date
• Work (item) Price ($)
• Detail work description (for Example Securing: Knob locks, Padlock, slider
locks, window locks, security door. Interior Property Cleaning: refrigerator,
toilets
• Property lot size, if applicable  (lots of up to 10,000 square feet, or lots
greater than 10,000 square feet)


Required File
Documentation


• The imaged files must contain images of all documentation delivered to the
custodian and all documents related to the Origination and Servicing (including
but not limited to: Assumptions, Modifications, Land Rights, Collections, Loss
Mitigation, Foreclosure and Bankruptcy Documentation) of the file through the
transfer date. (Refer to Exhibit “G”)















Page 8 of 29




--------------------------------------------------------------------------------







Image Indexing
Requirements


• It is expected that the Retiring Servicer will index and label each and every
document provided to Nationstar Mortgage, LLC. Special attention should be paid
to the following document types: “Critical” Documents, Breach Letters,
Verification of Standing (Chain of Title), Loan Modification Documents,
Forbearance Agreements and Loss Mitigation Approval/Denial/Solicitation Letters.
(Refer to Exhibit “G”)
• Nested sub-folder zip files are not acceptable
• Password protected files are not acceptable
• “Blob” (Multi-doc) Images are not acceptable.
Every image should contain a distinct doc type and prior servicer loan number
• Indexing must tie back directly to the index schema provided in image testing.
• Contents of images must match all items on provided manifest
Including:
1. Prior Servicer Loan Number
2. Document Type
3. Invoice Information (where applicable)
4. Page count of each document
5. Filename of image
6. Location on Electronic Media


Image Due Dates


• File Images:
Initial File Images: At least45 days prior to Servicing Transfer Date
First Δ (Delta) on File Images: 15 days prior to Servicing Transfer Date
Ongoing Δ (Delta) on File Images: Weekly, until such time as new documents have
not been
posted to the Retiring Servicer’s Imaging Platform, not to exceed 12 months.
• Invoices:
Initial Invoices: 15 days prior to Servicing Transfer Date
Δ (Delta): 5 days following the Servicing Transfer Date
Invoice Reconciliation: 5 days following the Servicing Transfer Date
• Loan Comments & Payment Histories:
Initial: 30 days prior to the Servicing Transfer Date
Δ (Delta): 1 business day following cut-off





































Page 9 of 29




--------------------------------------------------------------------------------







Electronic Image
Requirements


• Images must be single document multi-paged TIF, TIFF or PDF format
• Each image filename should be identified with the following information (See
Example on
Page 8 - Column “D”):
• 1. Prior Servicer Loan Number (PSL)
• 2. Document Type
• 2a. Identification of multiple doc types from the same loan
• (e.g. Filename-P1, Filename-P2)
• 3. Invoice number (when applicable)
• 4.Extension (PDF, TIF)
• An index file or manifest file must be provided and include the following
attributes (See
Example Below):
• 1. Prior Servicer Loan Number (PSL)
• 2. Document Type
• 3. Document Date
• 4. Filename
• 5. Location on Drive Electronic Media (The index file or manifest file
indicates where on the media the files are located. This includes all folders
and subfolders and the image filename).
• Indexed Images: If files are not previously indexed, the documents listed
below must be
separate images and use the Filename convention indicated in the above
• Note
• Mortgage
• Recorded Mortgage
• Recorded Assignment
• Title Policy or
• Title Commitment
• Application
• Appraisal
• HUD
• TIL
• Underwriting Approval and or Underwriting Transmittal Summary
• Credit Report
• First Payment Letter
• Hazard Insurance Policy
• Other documents not listed above can be imaged all together and must be named
Seller Loan number_PS (ex. 123456789_PS.pdf, PS = prior servicer).
• If imaged Servicing Files are not available, Servicer will assess a fee per
file to image the
documents for the prior servicer. Fee is $100 per Servicing File
• Failure to provide a servicing file in either the required image format or in
paper will result in a fee.
• The Servicing Files must contain stamped certified true copies of all the
documents delivered
to the Document Custodian in the Collateral Files, in addition to all other
documents and information relating to the origination and servicing of the
Mortgage Loans through the date on which the files are delivered to the
Servicer.


Method of Delivery


• Images must be delivered on an encrypted hard drive or secure FTP. Method of
encryption used must be an industry accepted standard. Must coordinate with
Nationstar to set-up secure FTP transmission.
• For inquiries related to secure FTP set-up, and for delivery of encryption
keys and/or media passwords, please send an email to:
FlowServicingAcquisitions@nationstarmail.com
• The hard drive will not be returned to the Retiring Servicer after ingestion.
• NOTE: Nationstar does not reimburse for the cost of media/submission of
documents or images.











Page 10 of 29




--------------------------------------------------------------------------------





Paper File/Document
Delivery
(Original Documents)


•    Do NOT send via certified mail.
•    Final titles must be delivered in electronic format only (short-form title
are preferable).
•    The Previous Servicer agrees to the best of its ability to remove any files
for loans that pay off prior to the Transfer Date. A fee will be assessed of $50
per loan for any paper file delivered within 3 days prior or thereafter of the
transfer date for which the loan is no longer active.
•    Documents must include the Nationstar Mortgage, LLC legible handwritten
loan number on
the right-hand corner of each document provided unless otherwise present in
barcoding or preformatted
•    A transmittal must be attached to each box listing the contents by NSM loan
number and
Prior Servicer Loan Number.
•    Documents should be placed in a bar-coded box in the order of the
transmittal.
•    An electronic manifest in Excel containing the Prior Servicer’s loan
number, Prior Servicer’s
name, document type and box number is required for any shipment
•    Each box must be labelled as follows: <New Servicer>/<Retiring
Servicer>/<Transfer
Date>/<Box x of xx>
Example: Nationstar Mortgage, LLC/Main Street Bank/07.05.07/Box 4 of 30
•    All Paper Docs should be sent to:


Nationstar Mortgage LLC
Document Administration – Trailing Documents Division
350 Highland Drive
Suite 900
Lewisville, Texas 75067

























































Page 11 of 29





--------------------------------------------------------------------------------





Custodial Files


• The Prior Servicer’s Custodian(s) must confirm in writing the change of
servicing relationship no less than 5 days prior to the Servicing Transfer Date.
• Collateral Files must be made available to Nationstar Mortgage, LLC on the day
of transfer.
A Collateral Location Report must be provided 5 days prior to servicing of
transfer and it must contain the Custodian Identification number and/or the
Investor /Prior Servicer Identification Number.
• Either an agreement is executed to maintain the Collateral File at the current
Custodian or a
move to an approved Nationstar Custodian is required. If a move is warranted,
the physical location as well as supporting data must be delivered to the new
custodian. The collateral must be available to Nationstar on the date of the
Transfer. The cost to move the collateral is solely on the selling prior
servicer and not on the acquiring servicer (i.e. Nationstar)
• The Mortgage Custodial File must contain legal documents held by a Custodian,
including the
Mortgage Note, recorded Security Instrument or a certified and true copy of the
instrument sent for recordation if the closing date is less than 60 days from
date of transfer, title insurance policy or a certified and true copy of the
title commitment, power of attorney if applicable and other documents required
to be retained by Ginnie Mae.
• If the property dwelling is a COOP the Stock Certificate, Proprietary Lease
and Recorded
UCC1 or certified true copy of UCC1 sent to recording must be included in the
Custodial File.
• If the loan is a CEMA loan, all Prior Notes must be original and all
Assignments within the chain of Title must be recorded and included within the
Custodial File at time of transfer.
• Previous Servicer shall provide a report of all Mortgage Custodial File
exceptions (outstanding
trailing documents) on the Transfer Date.
• Servicer shall validate or cause Servicer’s Custodian to validate the Previous
Servicers report of exceptions and provide such validation to the Previous
Servicer within 45 days of Servicer’s receipt of the report.
• All Collateral exceptions must be cleared within 30 days of transfer date.
Failure to provide
Original Collateral, including Servicer access, meeting all agency and
governance requirements within the 30 day timeframe will initiate repurchase
actions. All trailing document exceptions must be cleared within 120 days of
transfer date. Failure to clear exceptions will result in a per loan fee
assessment which can ultimately lead to initiation of repurchase action.
• After the Transfer Date, Prior Servicer shall deliver trailing Mortgage
Custodial File Documents in the following manner:


• One business day prior to each shipment, an electronic transmittal will be
sent to the following email account:
FlowServicingAcquisitions@nationstarmail.com


The electronic transmittal must contain the following attributes:


• For Electronic Images, see “Electronic Image Requirements” above.
• For Paper Documents:


1. Servicer Loan Number
2. Prior Servicer Loan Number
3. Document Type.


The shipment must contain a paper version of the electronic transmittal with the
documents in the same order as the transmittal. Servicer preference is that all
trailing documents allowable by Agency and Governance requirement are delivered
in electronic image format
versus paper. The electronic image format must meet the Electronic Image
Requirements as
listed above.













Page 12 of 29




--------------------------------------------------------------------------------





Custodial Files (cont)


• If delivery is in paper, the shipment adhering to the prior stated
requirements must be shipped to the following in a trackable delivery format.
Servicer will not accept certified mail or USPS delivery of documents or files.


Collateral Documents (Final Documents/Trailing Collateral-Non Default )
Nationstar Mortgage LLC
Attn: Document Administration -Trailing Documents Division
350 Highland Drive
Suite 300
Lewisville, Texas 75067


All other Trailing Docs send to:


Nationstar Mortgage LLC
Attn: Document Administration – Trailing Documents Division
350 Highland Drive
Suite 900
Lewisville, Texas 75067







Claims
(Documentation)


• Corporate Advance screens and inspection histories must be provided in
non-editable formats as required by HUD.





File Name & Index/Manifest File Example:


[a105newimage2.jpg]






















Page 13 of 29




--------------------------------------------------------------------------------





Escrow Requirements


General Escrow
Requirements


• The Retiring Servicer will pay all Hazard Insurance, Mortgage Insurance, Flood
Insurance and FHA Premiums due 30 days following the Servicing Transfer Date.
• Assuming Tax Bills are available for payment, the Retiring Servicer will pay
all Real Estate Tax
Bills for all loans with an ELD (Economic Loss Date) of 30 days following the
Servicing
Transfer Date.
• The Retiring Servicer will indemnify Nationstar Mortgage, LLC against any tax
penalties incurred prior to the Transfer Date or uninsured losses due to the
non-payment of premiums or policy cancellation.
• The Retiring Servicer will indemnify Nationstar Mortgage, LLC against any HUD
penalties
incurred within 30 days following the transfer date, or uninsured losses due to
the non- payment of mortgage insurance of HUD premiums or policy cancellation.
• The Retiring Servicer must credit, prior to the Servicing Transfer Date, any
accrued interest
due on individual escrow accounts through the Servicing Transfer Date.
• The Retiring Servicer will pay all delinquent HOA dues on REO files prior to
the Servicing
Transfer Date.
• The Retiring Servicer shall cease escrow analysis 30 days prior to transfer.
Copies of the last completed escrow analysis should be included in the file.
• The Retiring Servicer must provide the escrow shortage spread term and the
escrow cushion requirement for each loan.
• The Retiring Servicer must identify any modified loans with an extended
shortage spread term.
• The Retiring Servicer shall identify any loans in a modification trial period.


Force-Placed Insurance


• Force-Placed Insurance for Hazard and Flood must be cancelled by the Retiring
Servicer as of the Servicing Transfer Date.
• Refunds of force placed insurance should be forwarded to Nationstar Mortgage
for deposit
into escrow within 15 days of the loan transfer date.


Insurance Agent Notification of Servicing Transfer


• 5 days prior to the Servicing Transfer Date, the Retiring Servicer is required
to furnish evidence that all applicable insurance companies/agents (Hazard,
Flood, Wind, Earthquake, Mine and Mortgage Insurance) were notified of the
Servicing Transfer.
• The Retiring Servicer will provide Nationstar with copies of all such notices
or provide an
Officer’s Certification that transfer notices were produced and transmitted.
• All notices must list Nationstar Mortgage, LLC as the new Mortgagee with an
effective date as the Servicing Transfer Date.


Transfer of Life of Loan
Contracts


• Nationstar’s required Flood Contract vendor is CoreLogic.
• 5 days prior to the Servicing Transfer Date, the Retiring Servicer is required
to furnish evidence that they have either established or transferred a CoreLogic
Flood Contract to Nationstar Mortgage, LLC.
• Second liens must be assigned their own Flood Contract.





















Page 14 of 29




--------------------------------------------------------------------------------







Transfer of Tax Service
Contracts


• Nationstar’s required Tax Contract vendor is CoreLogic.
• 15 days prior to the Servicing Transfer Date, the Retiring Servicer is
required to furnish evidence that they have either established or transferred a
CoreLogic Tax Contract to Nationstar Mortgage, LLC.


Pool Insurance / Credit Enhancements


• For loans with Pool Insurance or Credit Enhancements, the Retiring Servicer
must provide a copy of the Master Pool Mortgage / Credit Enhancement Policy
including Policy Number 5 days before the Servicing Transfer Date.


Credit Life and Other
Optional Products


• The Retiring Servicer will remove the premium amount(s) from the Borrower’s
total monthly payment and disburse any and all premiums to the product vendor or
the borrower prior to the Servicing Transfer Date.
• The Retiring Servicer will not transfer any optional product escrow lines to
the Nationstar
Servicing System.


Loss Draft Handling


• The Retiring Servicer will work all claims through the Servicing Transfer Date
• 45 days following the transfer of funds to Nationstar Mortgage, LLC, the
Retiring Servicer will pay out all Hazard Insurance Interest due.


FHA Loans


• The Retiring Servicer will provide the following:


• FHA Case Creation Date
• Indicator for FHA Streamline Refinance Yes/No
• $ amount of MIP financed at loan origination (indicate $0.00 if none was
financed)
• Indictor for First Time Homebuyer Yes/No















































Page 15 of 29




--------------------------------------------------------------------------------







Investor Reporting


Investor Cut-off


• The Retiring Servicer agrees to schedule an Investor Cut-off (including all
monetary activity) as of the Servicing Transfer Cut-off Date so that all
standard cut-off and remittance reports can be produced.
• The Retiring Servicer should not adjust any reporting or remitting to backdate
payoffs
occurring after the Investor Cut-off into the prior cut-off period.
• The Retiring Servicer is responsible for any required reporting and remitting,
as is normally completed, on all Investor Cut-offs prior to the Servicing
Transfer Date. This includes remittance of guaranty fees related to the cut-off
date immediately preceding the Servicing Transfer Date.


Required Reports


• A list of all investor specific reports with due dates can be found in the
Exhibits section of this document. (Refer to Exhibit “K”)


Test of Expected P&I Requirements


• For all remittance methods other than Actual/Actual, the Previous Servicer
will calculate and provide an electronic (Excel) loan level Test of Expected
P&I, including over and under collateralized position, reduced by investor
remittance due to be paid by the Previous Servicer. Detail must be provided for
all adjustments done post cut-off. A trial balance
should accompany the Test of Expected P&I calculation.
• The Test of Expected P&I must include the following components:
(1) Loan Level prepaid principal and net interest (includes PIFs and
curtailments). These funds are due to Nationstar Mortgage, LLC to cover future
remittances.
(2) Loan Level delinquent principal and net interest. These funds are due to the
Retiring
Servicer to cover prior scheduled remittances made to the investor that have not
yet been paid by the borrower.
(3) The loan level scheduled principal and net interest remittance due as of
Servicing Transfer Date (for example, with a December 31st Investor Cut-off with
a January 1st Servicing Transfer Date, this would be the scheduled January 1st
remittance due the investor.) These funds are due to the Previous Servicer so
they may make the scheduled remittance due the investor.
• The above should be calculated at the service fee rate based on the investor
servicing
agreement or related loan funding schedule. If the Retiring Servicer is using a
service fee rate other than that in the servicing agreement or on the funding
schedule, any excess or shortage will not be recoverable from Nationstar
Mortgage LLC. The Retiring Servicer must work with Nationstar Mortgage, LLC for
recovery.
• The Retiring Servicer will provide Servicer with a copy of the Test of
Expected P&I
reconciliation at least 8 Business Days before funds settlement. Nationstar
Mortgage, LLC will review the calculation and upon agreement, notify Retiring
Servicer to obtain the account the P&I funds are to be wired to. The Retiring
Servicer must wire funds no later than 1 Business Day before the Previous
Servicer remittance date.
• If any differences are found after settlement of the Test of Expected P&I,
Nationstar
Mortgage, LLC will submit a request with loan level detail to the Retiring
Servicer for further settlement of those amounts. The Retiring Servicer should
review and wire Nationstar Mortgage, LLC the funds within 10 business days of
receipt of the request.

















Page 16 of 29




--------------------------------------------------------------------------------







Settlement & Remittance


• The Retiring Servicer agrees to cooperate with Nationstar Mortgage, LLC for
settlement of P&I including the final remittance, prepaid and delinquent P&I at
the loan level and pool level, pool deficiencies and collateral differences, any
shortages, any surplus amounts, SCRA variances, LPMI variances, or other amounts
necessary to effectuate an orderly transfer in accordance with investor
guidelines, time frames and generally accepted practices related to such
transfer.


Balance Settlement


• Escrow funds for tax and insurance as of the Servicing Transfer Cut-off Date
should be wire transferred to Nationstar Mortgage, LLC on or before the
Servicing Transfer Settlement Date along with all other positive balance
information. Loan level detail on how the wire should be applied must be
provided to both Nationstar Mortgage, LLC and the Controlling Party.













Loss Mitigation


HAMP Reporting


• Nationstar Mortgage, LLC requires that the Preliminary IR2 HAMP reports be
provided 30 days prior to the Transfer Date. The Final HAMP reports are due 1
business day following the cut-off date.
• Required IR2 Report Types (Refer to Exhibit “E”):
Treasury A,C,D HAMP Tier I HAMP Tier II
2MP
FHA HAMP


HAMP Transfer Forms


• Nationstar requires that the Retiring Servicer complete and return the
following HAMP Transfer Notices/Forms as follows:
(Refer to Exhibit “H”)


MHA Servicing Transfer Notice - 30 days prior to transfer


MHA Servicing Transfer Initial Loan List - 15 days prior to transfer


MHA Assignment & Assumption Form (GSE Loans) - 15 days prior to transfer


MHA Servicing Transfer Final Loan List – 1 day following cut-off


HAFA Reporting


• Nationstar Mortgage, LLC requires that the Preliminary HAFA reports be
provided 30 days prior to the Transfer Date. The Final HAFA reports are due 1
business day following the cut- off date
• Required HAFA Reports (Refer to Exhibit “E” & “B”)

















Page 17 of 29




--------------------------------------------------------------------------------







File Documentation


• The Retiring Servicer must furnish all borrower/underwriting documentation
submitted by the borrower for review by Nationstar Mortgage, LLC. (Refer to
Exhibit “G”)
• The Retiring Servicer must also furnish all borrower/underwriting
documentation for
previous loss mitigation attempts reviewed by the Retiring Servicer.
• If the Retiring Servicer’s indexing structure is not comprehensive enough to
delineate Loss Mitigation from other documents, Nationstar Mortgage, LLC expects
the Retiring Servicer to deliver all Loss Mitigation Documentation under
separate cover for specialized ingestion.


PLS Loss Mitigation
30 days prior to the Servicing Transfer Date, the Retiring Servicer will
provide:


• A complete list of all workout product types (including modification types,
short sale types, and DIL)


• Proprietary Modification calculation criteria (NPV, valuation, etc.)


• Delegated Authority Matrix (Advises at an investor level where the retiring
servicer has delegated authority to take necessary default action and whether or
not prior approval is required by the investor)


• Waterfall Requirements for all loans in a Private Label Security (provides
requirements based on delinquency/status of the loan for priority assignments
needing to be completed within a specified timeframe, ie 15 days, 30 days, etc.













Default


Notice to BK Attorney


• The Retiring Servicer will provide notice to Bankruptcy Trustees and the
Borrower’s Attorney
with respect to the assignment of any loan in Bankruptcy.
• Notice documentation must be provided within 5 days prior to the Transfer
Date.


BK Transfer of Claims


• The Retiring Servicer is responsible for filing a Transfer of Claims notice
with the Bankruptcy
Court within 30 days of the Servicing Transfer Date (See Exhibit “C”).
• In the event the Retiring Servicer is not able to complete this action,
Nationstar Mortgage, LLC will agree to file the transfer of claims(s) at a price
of $75.00 ($50.00 for the TOC to be
completed and $25.00 for the Court Transfer Fee) per loan to be billed upon
completion of all transfer filings. The Retiring Servicer will still be
responsible for completing all necessary information on the Transfer of Claims
Form.

























Page 18 of 29




--------------------------------------------------------------------------------







LPS Bank Copy


• The Nationstar Default Team will decide whether or not a “Standard” or
“Custom” Bank Copy
will be utilized.
• For Retiring Servicer’s already utilizing LPS Desktop:
(1) Consent to transfer information between LPS and NSM will be required.
(2) The Retiring Servicer will allow Nationstar Mortgage, LLC to schedule the
date the bank copy will take place. The bank copy must be completed within 24
hours of loans boarding Nationstar’s Servicing Platform.
(3) The Retiring Servicer must confirm that their Associates of will not close
any active rails during the final transfer process.
(4) The Retiring Servicer must review and approve final loan population within
24 hours of receiving from LPS.
• For Retiring Servicer’s not utilizing LPS Desktop:
(1) Consent to create a Custom Bank Copy (Conversion) between NSM and LPS will
be required.
(2) The Retiring Servicer must agree to work with LPS and NSM to map data for
the LPSD Bank Copy.
(3) The Retiring Servicer will have to confirm whether or not the closing of
open action items will affect the programming. If actions will affect the
transfer, the Retiring Servicer will have to agree not to close active files
during the transfer process.


File Documentation


• The Retiring Servicer must furnish all required documentation for loans in
default
(Bankruptcy/Foreclosure/Claims/REO). (Refer to Exhibit “G”)


Foreclosure
Requirements


• Loans with a foreclosure sale date within 30 days prior to or after the
servicing transfer date must be removed from the designated transfer.
• If Investor/Insurer guidelines prohibit removal of files from transfer, the
Retiring Servicer will
provide a “Foreclosure Special Handling Report” 30 prior to the Servicing
Transfer Date and again 1 day following the investor cut-off date. (Refer to
“Exhibit E”)
• A foreclosure should not be put on hold without the prior written approval or
email
confirmation from the Retiring Servicer.
• 30 days prior to the Servicing Transfer date, the Retiring Servicer will
provide clear entity tree/matrix for the Retiring Servicer. The entity
tree/matrix must also include information pertaining to the name in which
Nationstar should foreclose or vest in (Foreclose in the name of “FINO” and Vest
in the name of “VINO” for REO).
• 30 days prior to the Servicing Transfer date, the Retiring Servicer will
provide a copy of their
Bidding Instructions and Bid Logic.


FHA/VA
Default Reporting


• The servicer and holder number must be transferred on FHA Connection within 5
days of the cut-off date. Please ensure that the Holder/Servicer numbers
transfer on loans that have conveyed, but still need Title approval and or Part
B filed. It is essential that transfer occurs on loans in which the insurance
has been terminated (conveyed to HUD).
• 30 days prior to the Servicing Transfer Date, the Retiring Servicer is to
provide a copy of last
default report sent to the Veterans Administration via VALERI for future default
reporting.
• 30 days prior to the Servicing Transfer Date, the Retiring Servicer is to
provide a Life of Loan
SFDMS History.
• Prior servicer must provide email authorization to HUD allowing Nationstar to
reach out to
HUD for the prior month of default reporting (SFDMS) for the transferring FHA
population.
• Prior Servicer must include the FHA Case number in preliminary data files sent
as well as final.









Page 19 of 29




--------------------------------------------------------------------------------





REO Requirements


• 30 days prior to the Servicing Transfer Date, the POA for each MBS Trust must
be furnished.
• 30 days prior to the Servicing Transfer Date, the Retiring Servicer will
coordinate the successful transfer of Utilities into the name of Nationstar
Mortgage, LLC.
• 30 days prior to the Servicing Transfer Date, the Retiring Servicer will
provide notice to
Tenants on the transfer of Rental Management Company.
• 30 days prior to the Servicing Transfer Date, the Retiring Servicer will
inform all Vendors and
Agents of the Servicing Transfer.
• The Retiring Servicer should not stop the eviction process due to the
impending Servicing
Transfer.

























Mediations/Depositions/Trials


Scheduled Mediations


The Retiring Servicer will provide a Mediations/NJT report for all loans with
scheduled mediations, non-jury foreclosure hearings and depositions in
conjunction with foreclosure actions. (Refer to Exhibit “I”)


• A preliminary Mediations / NJT report will be provided by the Prior Servicer
30 days for loans with event dates set post transfer.
• A final Mediations/NJT report will be provided by the Prior Servicer 5
business days prior to
the transfer.













































Page 20 of 29




--------------------------------------------------------------------------------





State Specific
Mediations


On all State Specific items, where a portal is used, a list of loans in the
various portals should be provided along with confirmation that the Servicer
name in those portals has been changed to Nationstar Mortgage. Include the
information of the event, if an event has been scheduled, but was not held prior
to the Service Release of the account.


The following state specific requirements must be provided for all active cases
included in the
Mediations/NJT Report:


•    Rhode Island: Status of BRP package, any pending Mediation dates scheduled
where
Mediation has not been held
•    Washington Meet & Confer (Pre-foreclosure Referral): Report providing
borrower and loan specifics (loan number, borrower name, phone number, and
property address with County)
for all borrowers who have elected a meeting which has not yet been scheduled.
Need to know if the request was for a telephonic or in person Mediation.
•    Oregon: List of all accounts transferred that had an active account in the
Oregon Portal.
Confirmation that all accounts transferred within the portal have been changed
to Nationstar
Mortgage as Servicer.


For all loans on hold due to mediation requirements (scheduled or not) the Prior
Servicer is to provide the following:


•    Date hold started
•    Reason for hold (for example, Rhode Island 60 day hold from notice date)
•    Hold trigger details (letter sent, borrower elected meeting, etc.)


Additionally the following state specific requirements must be answered and
provided:


Rhode Island:
•    Borrower countered loan modification, DIL or Short Sale terms at Mediation
(Yes/No)
•    If yes, provide Borrowers counter terms.
•    Did Prior Servicer send response to counter (Yes/No)
•    If response was sent, provide copy of notice
•    Inventory report to include:
•    Date notice of mediation sent to the borrower
•    Certificate of Compliance issued by state (Yes/No)
•    Date Certificate of Compliance issued
•    Certificate of Compliance included in Collateral file (Yes/No)


Oregon
•    Was the Mediation Borrower or Servicer initiated?
•    Is process in LPS? (Yes/No)
•    Was Mediation date set? (Yes/No)
•    If yes, was Mediation held (yes/no)
•    If yes, was Certificate of Compliance issued (yes/no)
•    If no Certificate of Compliance was issued, provide explanation why.
•    If Certificate was issued, is Certificate of Compliance included in
Collateral file (Yes/No)


New York
•    Is copy of the 90 day letter included in the file? (Yes/No)
•    Is copy of 90 day letter uploaded to LPS? (Yes/No)

















Page 21 of 29





--------------------------------------------------------------------------------







Regulatory


RI HB 5335
Requirements


Pursuant to Rhode Island HB 5335 Requirements effective 9/9/2013, the retiring
servicer is required to provide the following for any delinquent loan with
property state in Rhode Island:


1) Confirmation that retiring servicer has issued a Notice of Mediation to the
borrower prior to day
120 of delinquency.
2) Copies of all notifications sent
3) Confirmation that retiring servicer received a Certificate of Compliance or
Good Faith of
Determination from the Rhode Island Housing Counselor
4) Copies of all certificates received - BOTH THE ORIGINAL AND COPY
5) Confirmation by retiring servicer that the title insurers have issued the 45
Day Letter after
Certificate of Compliance or Good Faith of Determination was received.
6) Copies of all 45 Day Letters issued
7) Confirmation that retiring servicer has issued a Certificate of Eligible
Workout Agreement if the borrower completed a workout out agreement as a result
of mediation.
8) Copies of all certificates sent.


NOTE: Letters referenced above are required to be provided no later than 10 days
prior to transfer and must be provided separately from general servicing file
delivery.


In addition, a report providing Letter Name, Letter Sent Date, and Delinquency
Status at time of Letter Sent Date is also required.


CFPB


There are multiple CFPB requirements related to the transfer of loans. Please
see below for specific requirements.
Reg B Part
1002.4Subpart (d)(2)
COL ID 198001 - ECOA Appraisals
If disclosures to borrower were provided in electronic form, servicer shall
provide: (1) Evidence of borrower's "informed consent" as required by E-Sign
Act, and (2) Soft copies of all documents provided in this manner, together with
method and date of delivery to borrower.
Reg B Part
1002.14Subpart (a)(1)
COL ID 198002 - ECOA Appraisals
Servicer shall provide copies of each such appraisal or other written valuation
Reg B Part
1002.14Subpart (a)(3)
COL ID 198004 - ECOA Appraisals
Cost of appraisal delivery on modifications will be assumed by prior servicer.
Reg X Part
1024.17Subpart (f)(2)(ii)
COL ID 182565 - Escrow accounts
Servicer shall provide evidence of any surplus as a result of escrow analysis.
Reg X Part
1024.17Subpart
(f)(4)(iii) COL ID
182566 - Escrow accounts
Servicer shall provide evidence of any deficiencies as a result of escrow
analysis.
Reg X Part
1024.17Subpart (k)(5) COL ID 182569 - Escrow accounts
Servicer shall provide any evidence of untimely payment of hazard insurance
leading to force- placed insurance.

















Page 22 of 29




--------------------------------------------------------------------------------





Reg X Part
1024.33Subpart (b) COL ID 182570 - Mortgage
servicing transfers
Servicer shall provide evidence that a notice of transfer for any assignment,
sale, or transfer of the servicing of the mortgage loan has been sent to the
borrower.
Reg X Part
1024.33Subpart (c) COL ID 182571 - Mortgage servicing transfers
Beginning on the effective date of transfer of the servicing of any mortgage
loan, with respect to payments received incorrectly by the transferor servicer
(rather than the transferee servicer that should properly receive the payment on
the loan), the transferor servicer shall promptly either: (i) Transfer the
payment to the transferee servicer for application to a borrower’s mortgage loan
account, or (ii) Return the payment to the person that made the payment and
notify such person of the proper recipient of the payment.
Reg X Part
1024.34Subpart (a) COL ID 182573 - Timely
escrow payments and treatment of escrow account balances
Servicer shall provide evidence of escrow disbursements (property taxes and
insurance premiums) for each loan
Reg X Part
1024.35Subpart (a-b) COL ID 182575 - Error resolution procedures
Servicer shall provide copies of all borrower complaints and responses received
for the transferred loans.
Reg X Part
1024.35Subpart (d) COL ID 182577 - Error resolution procedures
Servicer shall provide copies of the acknowledgments of all notices of error and
requests for information received on or after January 10, 2014, for the
transferred files.
Reg X Part
1024.35Subpart (e)(1)(i) COL ID 182578 - Error resolution procedures
Servicer shall provide copies of all responses to notices of error
Reg X Part
1024.35Subpart
(e)(1)(ii),(f),(g) COL ID
192881 - Error resolution procedures
Servicer shall provide copies of all responses to notices of error
Reg X Part
1024.35Subpart (e)(2) COL ID 182579 - Error resolution procedures
Servicer shall provide copies of all responses to notices of error
Reg X Part
1024.35Subpart (e)(3) COL ID 182580 - Error resolution procedures
Servicer shall provide copies of all responses to notices of error
Reg X Part
1024.35Subpart (e)(4) COL ID 182581 - Error resolution procedures
Servicer shall provide confirmation that Servicer/Transferor has responded or
will respond to any Notices of Error received while servicing the loan.
Reg X Part
1024.37Subpart (b) COL ID 182590 - Force- placed insurance
Servicer shall provide copies of all correspondence with the borrower regarding
insurance prior to force placement of insurance policies.
Reg X Part
1024.37Subpart (c)(1) COL ID 182591 - Force- placed insurance
Servicer shall provide evidence indicating adherence to requirements as set
forth in this regulation before charging borrower for force-placed insurance.
Reg X Part
1024.37Subpart
(d)(2)(ii) COL ID
182597 - Force-placed insurance
Servicer shall provide evidence indicating adherence to sending of Reminder
Notice, including adherence to content guidelines as set forth in this
regulation, when Servicer has not received demonstration of continuous coverage.
Reg X Part
1024.37Subpart (g) COL
ID 182608 - Force- placed insurance
Servicer shall provide evidence that prior servicer flat cancelled force-placed
insurance within
15 days of receiving evidence of insurance from the borrower for all transferred
loans.









Page 23 of 29




--------------------------------------------------------------------------------





Reg X Part
1024.38Subpart (b)(2) COL ID 182612 -
General servicing
policies, procedures, and requirements
Servicer shall provide accurate information regarding loss mitigation options
made available to a borrower and provide all loss mitigation documentation
during the time the loan was serviced.
Reg X Part
1024.38Subpart (b)(3)
COL ID 182613 - General servicing policies, procedures, and requirements
Servicer shall provide complete files (hard copy or preferably, electronic) with
all requested documents, including material loan documents and correspondence
with the borrower (including modification solicitations) in a form that is
indexed and where documents are easily retrievable.
Reg X Part
1024.38Subpart (b)(4) COL ID 182614 - General servicing policies, procedures,
and requirements
Transferor Servicer shall provide for the timely transfer all information and
documents in the possession or control of the servicer relating to a transferred
mortgage loan to a transferee servicer in a form and manner that ensures the
accuracy of the information and documents transferred and that enables a
transferee servicer to comply with the terms of the transferee servicer’s
obligations to the owner or assignee of the mortgage loan and applicable law. In
addition, transferor servicer shall provide to transferee servicer documents or
information that may not have been transferred by a transferor servicer as
identified by the transferee servicer.
Reg X Part
1024.38Subpart (c)(1) COL ID 182616 - General servicing
policies, procedures, and requirements
Record retention. A servicer shall retain records that document actions taken
with respect to a borrower’s mortgage loan account until one year after the date
a mortgage loan is discharged or servicing of a mortgage loan is transferred by
the servicer to a transferee servicer.
Reg X Part
1024.38Subpart (c)(2)
COL ID 182617 - General servicing policies, procedures, and requirements
A servicer shall maintain the following documents and data on each mortgage loan
account serviced by the servicer in a manner that facilitates compiling such
documents and data into a servicing file within five days: (i) A schedule of all
transactions credited or debited to the mortgage loan account, including any
escrow account as defined in § 1024.17(b) and any suspense account; (ii) A copy
of the security instrument that establishes the lien securing the mortgage loan;
(iii) Any notes created by servicer personnel reflecting communications with the
borrower about the mortgage loan account; (iv) To the extent applicable, a
report of the data fields relating to the borrower’s mortgage loan account
created by the servicer’s
electronic systems in connection with servicing practices; and (v) Copies of any
information or documents provided by the borrower to the servicer in accordance
with the procedures set forth in §§ 1024.35 or 1024.41.
Reg X Part
1024.39Subpart (a) COL ID 182618 - Early intervention requirements for certain
borrowers
Servicer shall provide all notes regarding call attempts and live contact by the
36th day of delinquency.
Reg X Part
1024.39Subpart (b) COL ID 182619 - Early
intervention requirements for certain borrowers
Servicer shall provide copies of the 45 day notice for every loan where this was
required.
Reg X Part
1024.41Subpart (b)(1) COL ID 182625 - Loss mitigation procedures
Servicer shall provide evidence of complete loss mitigation application. A
complete loss mitigation application means an application in connection with
which a servicer has received all the information that the servicer requires
from a borrower in evaluating applications for the loss mitigation options
available to the borrower.





















Page 24 of 29




--------------------------------------------------------------------------------





Reg X Part
1024.41Subpart (b)(2)(i) COL ID 182626 - Loss
mitigation procedures
Servicer shall provide copies of any loss mitigation application (including loan
modifications or requests for short sale or deed-in-lieu) submitted by the
borrower. If application is received on or after January 10, 2014, servicer
shall also provide a copy of the Acknowledgment letter stating the application
is either complete or incomplete.
Reg X Part
1024.41Subpart (c)(1) COL ID 182628 - Loss mitigation procedures
Servicer shall provide copies of any correspondence to the borrower requesting
additional information, or denying or approving an application for loss
mitigation.
Reg X Part
1024.41Subpart (c) (2) (iii) COL ID 205388 -
Loss mitigation procedures
Servicer shall provide copies of any correspondence with borrower offering
forbearance options.
Reg X Part
1024.41Subpart (d) COL
ID 182630 - Loss mitigation procedures
Servicer shall provide copies of any denial of loan modifications; such denials
must include the reasons for denial.
Reg X Part
1024.41Subpart
(e)(2)(iii) COL ID
182634 - Loss mitigation procedures
Servicer shall provide copy of any appeal submitted by Borrower of loss
mitigation denial.
Reg X Part
1024.41Subpart (f)(1) COL ID 182635 - Loss mitigation procedures
Servicer shall provide evidence of date of foreclosure referral, and copies of
all documents prepared in connection with foreclosure, including without
limitation demand letters, assignments, notices of substitute trustee,
complaints or petitions, motions for summary judgment, depositions, affidavits,
or any other documents required by law to foreclose, or received from borrower
in an attempt to delay or cancel foreclosure.
Reg X Part
1024.41Subpart (g) COL ID 182637 - Loss mitigation procedures
Servicer shall provide reporting which 1) confirms a modification request is
pending and not yet approved or denied; 2) confirms a modification request is
approved but not yet accepted by borrower; and 3) confirms a modification
request is in a trial period, but not yet booked.
Reg X Part
1024.41Subpart (h)(1) COL ID 182638 - Loss mitigation procedures
Servicer shall provide reporting identifying loans with loan modification or
other loss mitigation which are in the available appeal period, or which have
been appealed. If awaiting decision on appeal, servicer will notify new servicer
of such. If the decision has been made, servicer shall provide a copy of
notification sent to borrower and documentation about the review process.
Reg Z Part
1026.2Subpart (c) COL ID 182646 - Post-
consummation events disclosures
Servicer shall provide copies of all rate/payments adjustment notices to the
borrower.
Reg Z Part
1026.2Subpart (d) COL
ID 182650 - Post- consummation events disclosures
Servicer shall provide copies of the initial rate adjustment notices required
beginning on
January 10, 2014.
Reg Z Part
1026.41Subpart (a) COL ID 182657 - Periodic statements for residential mortgage
loans
If disclosures to borrower were provided in electronic form, servicer shall
provide: (1) Evidence of borrower's "informed consent" as required by E-Sign
Act, and (2) Soft copies of all documents provided in this manner, together with
method and date of delivery to borrower.























Page 25 of 29




--------------------------------------------------------------------------------







Retiring Servicer Checklist




Task




Due Date




Complete




Date Completed


MSR Valuation Report
5th business day of each
month until the Servicing
Transfer is complete.
Yes X No
 


Submit POA w/ Renewal Contact Information
(POA for checks, assignments/foreclosure)


Day of Sale
Yes X No
 


GNMA Investor Transfer (if applicable)


60 days prior to Transfer
Yes X No
 


Index Schema, Payment History Sample, Loan
Comment Sample & File Images due


60 days prior to Transfer
Yes X No
 


Initial File Images


40 days prior to Transfer
Yes X No
 


Prelim Data & Data Dictionary Due
(Refer to Exhibit “D”)


30 days prior to Transfer
Yes X No
 


Investor Reporting Items Due
(Refer to Exhibit “K”)


30 days prior to Transfer
Yes X No
 


Special Handling Reports
(Refer to Exhibit “D” and “E”)


30 days prior to Transfer
Yes X No
 


Need to be made aware of any Custom
Reporting Requirements (PLS Loans)


30 days prior to Transfer
Yes X No
 


FNMA/FHLMC Investor Transfer


30 days prior to Transfer
Yes X No
 


ARM Plan Codes & Sample Notes/Riders


30 days prior to Transfer
Yes X No
 


Due Diligence Questionnaire
(Refer to Exhibit “I”)


30 days prior to Transfer
Yes X No
 


Provide Sample Payment Coupon to NSM


30 days prior to Transfer
Yes X No
 


BK Transfer of Claims Notice Filing


30 days prior to Transfer
Yes X No
 


MHA Servicing Transfer Notice


30 days prior to Transfer
Yes X No
 
Pay Histories / Loan Comments
(Please deliver loans in default/active loss
mitigation under separate cover!)


30 days prior to Transfer
Yes X No
 


Entity Tree + FINO/VINO Info


30 days prior to Transfer
Yes X No
 





















Page 26 of 29




--------------------------------------------------------------------------------







POA for MBS Trusts (REO)


30 days prior to Transfer
Yes X No
 


FCL: Bidding Instructions & Logic Matrix


30 days prior to Transfer
Yes X No
 
Provide a copy of last default report sent to the Veterans Administration via
VALERI for future default reporting.


30 days prior to Transfer
Yes X No
 
Retiring Servicer is to provide a Life of Loan
SFDMS History.


30 days prior to Transfer
Yes X No
 
REO Loans: Transfer Utilities to NSM


30 days prior to Transfer
Yes X No
 
REO Loans: Provide notice to tenants of new
Rental Management Company


30 days prior to Transfer
Yes X No
 
REO Loans: Inform all Vendors/Agents of
Transfer to NSM


30 days prior to Transfer
Yes X No
 
Delegated Authority Matrix and Waterfall
Requirements (PLS Loans)


30 days prior to Transfer
Yes X No
 
Goodbye Letter Approval by Nationstar


18 days prior to Transfer
Yes X No
 
Goodbye Letter Manifest


16 days prior to Transfer
Yes X No
 
Goodbye Letter Mailing


15 days prior to Transfer
Yes X No
 
Investor Reporting Items Due
(Refer to Exhibit “K”)


15 days prior to Transfer
Yes X No
 


Delta File Images (Refer to Exhibit “G”)


15 days prior to Transfer
Yes X No
 


Initial Invoices


15 days prior to Transfer
Yes X No
 


Prior Servicer to notify Vendors of Transfer
Date


15 days prior to Transfer
Yes X No
 


MHA Assignment & Assumption Form (GSE Loans)


15 days prior to Transfer
Yes X No
 


MHA Servicing Transfer Initial Loan List


15 days prior to Transfer
Yes X No
 


Foreclosure Special Handling Report
(Updated)


15 days prior to Transfer
Yes X No
 


Transfer of Tax Contract Vendor


15 days prior to Transfer
Yes X No
 


Test of Expected P&I Reconciliation Due


8 days prior to Transfer
Yes X No
 























Page 27 of 29




--------------------------------------------------------------------------------







Submit copies of Pool Insurance Policies


5 days prior to Transfer
Yes X No
 


Insurance Agent Notification of Transfer


5 days prior to Transfer
Yes X No
 


Transfer of Flood Contract Vendor


5 days prior to Transfer
Yes X No
 


Proof of Loss Payee Change / Life of Loan
Contract Changes


5 days prior to Transfer
Yes X No
 


Proof of Custodial Change


5 days prior to Transfer
Yes X No
 


Notice of Transfer – BK Attorney’s


5 days prior to Transfer
Yes X No
 


Servicing Transfer / Cut-off Date


Final Data (Refer to Exhibit “D”)


1 day after cut-off
Yes X No
 


Retiring Servicer to wire Expected P&I Funds


1 day after cut-off
Yes X No
 


Delta Pay Histories / Loan Comments (Please deliver loans in default/active loss
mitigation under separate cover!)


1 day after cut-off
Yes X No
 


Final Reports (Refer to Exhibit “E”)


1 day after cut-off
Yes X No
 


MHA Servicing Transfer Final Loan List


1 day after cut-off
Yes X No
 


Delta Invoices & Reconciliation Manifest


5 days after Transfer
Yes X No
 


Delta File Images


5 days after Transfer
Yes X No
 


HUD/FHA Servicer & Holder # Transfer


5 days after Transfer
Yes X No
 


On-going Weekly Δ File Images


5 days after Transfer
Yes X No
 
Investor Reporting Items Due
(Refer to Exhibit “K”)


5 days after Transfer
Yes X No
 


MERS Transfer


5 days after Transfer
Yes X No
 


Credit Bureau Reporting Transfer


30 days after Transfer
Yes X No
 


Trailing Documents


60 days after Transfer
Yes X No
 

























Page 28 of 29




--------------------------------------------------------------------------------





Exhibits
Exhibit “A”
Servicing Transfer Contact
Information
Contacts.xlsx
Exhibit “B”
HAFA Treasury Reporting
HAFA Dictionary.xlsx
Exhibit “C”
Transfer of Claims Form
TOC Data Form.xlsx
Exhibit “D”
Loan Level Data
Requirements
Loan Level
Reports.xlsx
Exhibit “E”
Reports
Special Reports.xlsx
Exhibit “F”
Critical Cut-off Dates
Critical Cutoffs.xlsx
Exhibit “G”
Documentation
Documents.xlsx
Exhibit “H”
HAMP Transfer Forms
Assignment & MHA Servicing MHA Servicing
Assumption Form.doc Transfer Loan List.xls Transfer Notice.xlsx
Exhibit “I”
Retiring Servicer
Questionnaire
Retiring Servicer
Questionnaire.docx


Exhibit “J”
MSR Valuation Data File
Bulk_Field_List.xlsx
Exhibit “K”
Investor Reporting Reports
Worksheet in STI
outline.xlsx



























Page 29 of 29




--------------------------------------------------------------------------------



EXHIBIT F BID MULTIPLE
[*]










































































































                                                        
*    Certain information on this page has been omitted and filed separately with
the Commission. Confidential
treatment has been requested with respect to the omitted portions.








82579762\V -14     F-1






--------------------------------------------------------------------------------



EXHIBIT G


INTERIM SERVICING ADDENDUM


1.    DEFINITIONS.


For the purposes of this Interim Servicing Addendum (this “Addendum”), any
capitalized term used and not defined herein that are defined in the Mortgage
Servicing Rights Purchase and Sale Agreement (“Agreement”), dated as of August
1, 2014, by and among Springleaf Finance Corporation, MorEquity, Inc. and
Nationstar Mortgage LLC, shall have the meaning set forth in the Agreement.
Other definitions are as follows:


(a) Delinquent Serviced Mortgage Loans. Mortgage Loans that are thirty (30) or
more days delinquent as of the first of any month during the Interim Servicing
Period.


(b) Interim Servicing Fee. The monthly Interim Servicing Fee payable to Seller
for performing interim servicing of the Mortgage Loans shall be as set forth on
Schedule I attached hereto.


The Interim Servicing Fee shall be fully earned on the first day of the month,
regardless of actual collections. In addition, the Seller shall be entitled to
retain all late fees, ancillary income, and float income with respect to the
Mortgage Loans during the Interim Servicing Period.


(c)    Interim Servicing Period.    The period of time on and after the Sale
Date or
Subsequent Sale Date and before the applicable Servicing Transfer Date for each
Mortgage Loan.


(d) Net Servicing Fee Percentage: The percentage identified in the Mortgage Loan
Schedule and used to calculate the Servicing Fee in respect of an individual
Mortgage Loan, in each case consistent with the terms of the Agreement and/or
the Servicing Agreement.


(e) Servicing Fee: The monthly amount Purchaser shall be entitled to receive as
its servicing fee. The Servicing Fee with respect to each Mortgage Loan equals
the product of the Net Servicing Fee Percentage and the then outstanding
principal balance of such Mortgage Loan, if and to the extent payable under the
applicable Servicing Agreement. Solely for purposes of avoidance of doubt,
Advances shall be paid out of Seller’s own funds and shall not be netted out of
the Servicing Fee, subject to purchase by Purchaser of the outstanding Advances
following the applicable Servicing Transfer Date in accordance with the terms of
the Agreement.


2.    TERM.


The applicability of these provisions shall commence as of the close of business
on the initial Sale Date, and shall terminate on the final Servicing Transfer
Date, unless extended by mutual agreement of the Parties.






--------------------------------------------------------------------------------



3.    RELATIONSHIP OF PURCHASER AND INTERIM SERVICER.


(a) Seller acknowledges that, subject to the terms and conditions of this
Addendum, Purchaser will own all of the Purchased Assets as provided for in the
Agreement, and shall be entitled to all Servicing Fee income payable under the
Servicing Agreements, beginning on the Sale Date or Subsequent Sale Date,
notwithstanding that the Servicing Agreements and/or the Credit and Servicing
Files may remain in the possession of Seller (and the Collateral Files in the
possession or control of Custodian) to facilitate the performance of interim
servicing activities described herein during the term of this Addendum, and,
during the term hereof, the Seller is entitled to the Interim Servicing Fee and
other compensation and economic benefit described in Section 8 below.


(b) As reasonably requested, Seller shall allow, or cause to be allowed as the
case may be, Purchaser or any Person or Persons authorized by Purchaser full and
complete access to the Credit and Servicing Files in its possession or control,
and the Collateral Files in the possession of the Custodian, at any time during
normal business hours, and shall make available its personnel to Purchaser or to
such authorized Persons at any time during normal business hours for the purpose
of responding to routine, general questions or inquiries regarding the Purchased
Assets; provided, however, that any such access shall be arranged in such a
manner as not to interfere with the normal business operations of Seller.
Notwithstanding the foregoing, Seller may, in its sole discretion, deny or
restrict such access to any information the disclosure of which is restricted by
contract or law or which would result in the waiver of any legal privilege
(including the attorney-client privilege).


(c) Seller acknowledges that the Related Escrow Accounts of the Mortgage Loans,
maintained pursuant to the Servicing Agreements, during the term of this
Addendum are for the account of the Mortgagors under the Mortgage Loans, the
Investors or Purchaser as their interests may appear. For convenience of
administration, the balances and collections in the Related Escrow Accounts may
continue to be held in the bank accounts heretofore employed for such purpose.
Except as required to be paid in accordance with Servicing Agreements, Seller
shall be entitled to retain the economic benefit of Related Escrow Accounts,
until such time as dictated by this Addendum in conjunction with the applicable
Servicing Transfer Date for a Mortgage Loan.


4.    SERVICING ACTIVITIES.


During the term of this Addendum, Seller shall, on behalf of Purchaser, properly
conduct the Servicing by providing interim servicing for each of the Mortgage
Loans in accordance with all Applicable Requirements, including, without
limitation, making all Advances that are required under the Servicing Agreements
and are eligible for reimbursement by the applicable Investor, subject to
reimbursement by the Purchaser in accordance with the terms of the Agreement.


5.    RELATED ESCROW ACCOUNTS.


During the Interim Servicing Period:


(a)    The Related Escrow Accounts will continue to be held in the name of
Seller.




--------------------------------------------------------------------------------



(b)    Seller shall retain the economic status benefits from such accounts.


6.    FORECLOSURE.


During the term of these provisions, Seller agrees to take the following actions
with respect to Mortgage Loans which are ninety (90) days delinquent or more,
all in accordance with the Applicable Requirements:


(a) notify Purchaser as Mortgage Loans become ninety (90) days delinquent via
monthly reports,


(b) perform all appropriate services, including but not limited to, the filing
of a judicial or other foreclosure action or proceeding.


7.    INSURANCE.


Seller shall maintain, at its expense, throughout the term hereof for itself,
fidelity and errors and omissions bond coverage covering all employees handling
funds, monies, documents and papers, including those received or held for the
Investor, with respect to performance of Servicing hereunder, all in accordance
with the Applicable Requirements.


8.    INTERIM SERVICING FEE


(a) Purchaser shall pay to Seller the Interim Servicing Fee. Seller shall
perform all of its obligations hereunder at Seller's sole cost and expense,
except as otherwise specifically provided herein. Seller shall also be entitled
to retain as additional compensation the economic benefit resulting from holding
all Custodial Accounts and Related Escrow Account balances until the applicable
Servicing Transfer Date and all Ancillary Income received during the Interim
Servicing Period, including the initial HAMP servicer incentive fee paid during
or before the Interim Servicing Period (provided, that Purchaser shall be
entitled to any HAMP performance incentive fees thereafter).


(b) The Interim Servicing Fee due to Seller shall be netted out of the payment
of the Servicing Fee due to Purchaser. A report of the Servicing Fee and Interim
Servicing Fee, on a loan- level basis, shall be delivered to Purchaser within
thirty (30) calendar days, after each calendar month end. The Interim Servicing
Fee is subject to verification and approval by Purchaser within five (5)
Business Days after receipt of Seller's certification.


9.    TERMINATION.


Except as otherwise provided for herein, these provisions shall terminate at the
expiration of the term of this Addendum as provided herein.


*    *    *    *    *
Schedule I




--------------------------------------------------------------------------------







[capturea01.jpg]
























                                                        
*    Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.






--------------------------------------------------------------------------------



EXHIBIT H


RESERVED






--------------------------------------------------------------------------------



EXHIBIT I


FORM OF POWER OF ATTORNEY


LIMITED POWER OF ATTORNEY


KNOW ALL MEN BY THESE PRESENTS, that [Springleaf Finance
Corporation][[MorEquity, Inc.] (the “Company”), having a place of business at
[INSERT SELLER ADDRESS], does hereby constitute and appoint Nationstar Mortgage
LLC, a Delaware limited liability company (“Nationstar”), having an office at
350 Highland Drive, Lewisville, Texas 75067, by and through its officers, its
true and lawful Attorney-in-Fact, in its name, place and stead and for its
benefit, in connection with mortgage loans serviced by Nationstar on behalf of
the Company (or one of its affiliates) pursuant to that certain Mortgage
Servicing Rights Purchase and Sale Agreement, dated as of August 1, 2014 (the
“Sale Agreement”) for the purpose of performing all acts and executing all
documents in the name of the Company necessary and incidental to the servicing
of said loans in compliance with the terms of the Sale Agreement and applicable
law, including but not limited to:


1. Foreclosing delinquent loans or discontinuing such foreclosure proceedings,
including, but not limited to, the execution of notices of default, notices of
sale, assignments of bids, and assignments of deficiency judgments, and
appearing in the prosecuting bankruptcy proceedings;


2. Selling, transferring or otherwise disposing of real property acquired
through foreclosure or otherwise, including, but not limited to, executing all
contracts, agreements, deeds, assignments or other instruments necessary to
effect such sale, transfer or disposition, and receiving proceeds and endorsing
checks made payable to the order of the Company from such proceedings;


3. Preparing, executing, and delivering satisfactions, cancellations,
discharges, lost note instruments, or full or partial releases of lien,
subordination agreements, modification agreements, assumption agreements,
substitutions of trustees under deeds of trust, and UCC-
3 Continuation Statements;


4. Endorsing promissory notes and executing assignments of mortgages, deeds of
trust, deeds to secure debt, and other security instruments securing said
promissory notes in connection with loans for which Nationstar has received full
payment of all outstanding amounts due on behalf of the Company;


5. Endorsing insurance proceeds checks and mortgage payment checks to the order
of the
Company; and


6. Any and all such other acts of any kind and nature whatsoever that are
necessary and prudent to service the loans, including, without limitation,
delegating the authority granted herein to necessary third parties, including
but not limited to law firms or trust companies and each of their officers,
directors, employees, agents and assigns.






--------------------------------------------------------------------------------





The Company further grants to Nationstar full power and authority to do and
perform all acts necessary for Nationstar to carry into effect the power or
powers granted by or under this Limited Power of Attorney as fully as the
Company might or could do with the same validity as if all and every such act
had been herein particularly stated, expressed and especially provided for, and
hereby ratifies and confirms all that Nationstar shall do, in compliance with
the terms of the Sale Agreement and applicable law, by virtue of the powers and
authority granted and contemplated hereby. This Limited Power of Attorney shall
be in full force and effect until revoked or terminated by the Company.


This Limited Power of Attorney is not intended to extend the powers granted to
the Nationstar under the Sale Agreements or to allow Nationstar to take any
action not authorized by the Sale Agreement.


Nationstar hereby agrees to indemnify and hold the Company and its directors,
officers, employees and agents harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever incurred by
reason or result of or in connection with the failure by Nationstar to comply
with Applicable Requirements in its exercise of the powers granted to it
hereunder. The foregoing indemnity shall survive the termination of this Limited
Power of Attorney and the consummation of the transactions contemplated in the
Sale Agreement.


Third parties without actual notice may rely upon the exercise of the power
granted under this Limited Power of Attorney, and may be satisfied that this
Limited Power of Attorney has not been revoked by the Company.


[Remainder of page intentionally left blank.]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Seller has executed this Limited Power of Attorney this
day of [Month and Year].


[SPRINGLEAF FINANCE CORPORATION][MOREQUITY, INC.]


By:     
Title:     


Witness: Name: Title:






Witness: Name: Title:


STATE OF [INDIANA][NEVADA]


COUNTY OF     )


Subscribed and sworn to (or affirmed) before me
on this day of , 20 , by
Date Month Year


                                                                         
Name of Signer


proved to me on the basis of satisfactory evidence to be the person who appeared
before me.


Place Notary Seal Above








--------------------------------------------------------------------------------



EXHIBIT J


LIST OF SERVICING AGREEMENTS


1. Securitization Servicing Agreement dated September 2, 2011, among Springleaf
Mortgage Loan Trust 2011-1, Wells Fargo Bank, N.A., as master servicer and
paying agent, Springleaf Finance Corporation, as primary servicer and U.S. Bank
National Association, as indenture trustee.
2. Securitization Servicing Agreement dated April 20, 2012, among Springleaf
Mortgage Loan Trust 2012-1, Wells Fargo Bank, N.A., as master servicer and
paying agent, Springleaf Finance Corporation, as primary servicer and U.S. Bank
National Association, as indenture trustee.
3. Securitization Servicing Agreement dated August 8, 2012, among Springleaf
Mortgage Loan Trust 2012-2 Wells Fargo Bank, N.A., as master servicer and paying
agent, Springleaf Finance Corporation, as primary servicer and U.S. Bank
National Association, as indenture trustee.
4. Securitization Servicing Agreement dated October 25, 2012, among Springleaf
Mortgage Loan Trust 2012-3, Wells Fargo Bank, N.A., as master servicer and
paying agent, Springleaf Finance Corporation, as primary servicer and U.S. Bank
National Association, as indenture trustee.
5. Securitization Servicing Agreement dated August 10, 2013, among Springleaf
Mortgage
Loan Trust 2013-1, Wells Fargo Bank, N.A., as master servicer and paying agent,
Springleaf Finance Corporation, as primary servicer and U.S. Bank National
Association, as indenture trustee.
6. Securitization Servicing Agreement dated July 9, 2013, among Springleaf
Mortgage Loan Trust 2013-2, Wells Fargo Bank, N.A., as master servicer and
paying agent, Springleaf Finance Corporation, as primary servicer and U.S. Bank
National Association, as indenture trustee.
7. Securitization Servicing Agreement dated October 9, 2013, among Springleaf
Mortgage Loan Trust 2013-3, Wells Fargo Bank, N.A., as master servicer and
paying agent, Springleaf Finance Corporation, as primary servicer and U.S. Bank
National Association, as indenture trustee.
8. Pooling and Servicing Agreement dated February 1, 2006, among Second Street
Funding
Corporation, as depositor, American General Finance Corporation, as master
servicer, MorEquity, Inc., as seller and JPMorgan Chase Bank, N.A., as trustee.
9. Mortgage Loan Sale and Servicing Agreement dated January 1, 2006, between
MorEquity, Inc., as seller and Second Street Funding Corporation, as purchaser.






















LEGAL122787342.11




--------------------------------------------------------------------------------



SCHEDULE 3.02(a) SERVICING TRANSFER DATES


CLOSE OF BUSINESS ON SEPTEMBER 30, 2014






--------------------------------------------------------------------------------



SCHEDULE 5.01(a)(iii)
JUDICIAL AND ADMINISTRATIVE JUDGMENTS, ORDERS REMEDIATION PLANS, STIPULATIONS,
AWARDS, WRITS AND INJUNCTIONS ASSUMED BY PURCHASER


None.




--------------------------------------------------------------------------------





SCHEDULE 5.09
LITIGATION


Jeff and Katrina Angius v. Springleaf Home Equity, Inc., filed in the Circuit
Court of Ohio County, WV on 10/1/2012, docket number 12-C-344. Plaintiffs allege
that principal loan amount exceeded the appraised value of the property in
violation of West Virginia law, and that certain fees denominated as "discount
points" on the loan documents were not, in fact, discount points.


Seller has negotiated an agreement with the plaintiffs to dismiss the class
allegations and proceed with the case as a single plaintiff arbitration, but as
of today, that agreement has not been executed.


